





[EXECUTION
EXHIBIT A to
THIRD AMENDMENT
CONFORMED VERSION]
Conformed through Second Amendment












CREDIT AGREEMENT


Dated as of August 26, 2010
dated as of August 26, 2010, as amended by First Amendment to Credit Agreement,
dated as of December 18, 2012, Second Amendment to Credit Agreement, dated as of
November 25, 2014, and Third Amendment to Credit Agreement dated as of July 13,
2016


among


MUELLER WATER PRODUCTS, INC.
and
EACH OF ITS BORROWING SUBSIDIARIES PARTY HERETO,
each as a Borrower,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


WELLS FARGO CAPITAL FINANCE, LLC
and
SUNTRUST BANK,
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.,
as Administrative Agent




MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,


and


JPMORGAN CHASE BANK, N.A.,
as
Sole Joint Lead Arranger Arrangers and Sole Bookrunner Joint Bookrunners






TABLE OF CONTENTS


Section                                            Page
ARTICLE I.





--------------------------------------------------------------------------------





DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms                                        1

1.02
Other Interpretive Provisions                                4247

1.03
Accounting Terms                                    4347

1.04
Uniform Commercial Code                                4449

1.05
Rounding                                        4449

1.06
Times of Day 45; Rates                                49

1.07
Letter of Credit Amounts                                4549

1.08
Exchange Rates; Currency Equivalents                        4549

1.09
Additional Alternative Currencies                            4550

1.10
Change of Currency                                    4650

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
Borrower Agent                                    4651

2.02
Revolving Loans                                    4751

2.03
Borrowings, Conversions and Continuations of Committed Loans            4752

2.04
Letters of Credit                                    5054

2.05
Swing Line Loans                                    5964

2.06
Prepayments                                        6268

2.07
Termination or Reduction of Commitments                        6469

2.08
Repayment of Loans.                                    64 69

2.09
Interest                                            6470

2.10
Fees                                            6570

2.11
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    6571

2.12
Evidence of Debt                                    6671

2.13
Payments Generally; Administrative Agent’s Clawback                6772

2.14
Sharing of Payments by Lenders                            6974

2.15
Increase in Revolving Credit Facility                            7075

2.16
Nature and Extent of Each Borrower’s Liability                    7177

2.17
Cash Collateral                                    7379

2.18
Defaulting Lenders                                    7580

2.19
Extension of Revolving Credit Maturity Date                    82

ARTICLE III.
SECURITY
3.01
Security                                        7785

3.02
Collateral Administration                                7785

3.03
Further Assurances                                    7988

3.04
Information Regarding Collateral                            8190

ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
4.01
Taxes                                            8190

4.02
Illegality                                        8595

4.03
Inability to Determine Rates                                8596

4.04
Increased Costs; Reserves on Eurocurrency Rate Loans                8697

4.05
Compensation for Losses                                8898

4.06
Mitigation Obligations; Replacement of Lenders                    8899






--------------------------------------------------------------------------------





4.07
Survival                                        89100

ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01
Conditions of Initial Credit Extension                        89100

5.02
Conditions to all Credit Extensions                            91102

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
6.01
Existence, Qualification and Power; Compliance with Laws                92103

6.02
Authorization; No Contravention                            92103

6.03
Governmental Authorization; Other Consents                    93104

6.04
Binding Effect                                        93104

6.05
Financial Statements; No Material Adverse Effect                    93104

6.06
Litigation                                        94105

6.07
No Default                                        94105

6.08
Ownership of Property; Liens                                94105

6.09
Environmental Compliance                                94105

6.10
Insurance                                        94105

6.11
Taxes                                            94105

6.12
ERISA Compliance                                    95106

6.13
Subsidiaries; Equity Interests                                96107

6.14
Margin Regulations; Investment Company Act                    96107

6.15
Disclosure                                        96107

6.16
Compliance with Laws                                96107

6.17
Intellectual Property, Licenses, Etc                            97107

6.18
Senior Indebtedness                                    97108

6.19
OFAC                                            97108

6.20
USA PATRIOT Act                                    97108

6.21
Anti-Corruption Laws                                    108

6.22
EEA Financial Institutions                                108

ARTICLE VII.
AFFIRMATIVE COVENANTS
7.01
Financial Statements                                    98109

7.02
Certificates; Other Information                            99110

7.03
Notices                                        101112

7.04
Payment of Obligations                                101112

7.05
Preservation of Existence, Etc                            101112

7.06
Maintenance of Properties                                101113

7.07
Maintenance of Insurance; Condemnation Proceeds                    102113

7.08
Compliance with Laws                                102113

7.09
Books and Records                                    102113

7.10
Inspection Rights; Appraisals                                102114

7.11
Use of Proceeds                                    103114

7.12
New Subsidiaries                                    103114

7.13
Compliance with ERISA                                104115

7.14
Further Assurances                                    104115

7.15
Unrestricted Subsidiaries                                104116






--------------------------------------------------------------------------------





7.16
Licenses                                        106117

7.17
Landlord and Storage Agreements                            106118

7.18
Anti-Corruption Laws                                    118

ARTICLE VIII.
NEGATIVE COVENANTS
8.01
Liens                                            107118

8.02
Investments                                        109120

8.03
Indebtedness                                        110122

8.04
Fundamental Changes                                    112124

8.05
Dispositions                                        113124

8.06
Restricted Payments                                    114125

8.07
Change in Nature of Business                                114126

8.08
Transactions with Affiliates                                114126

8.09
Burdensome Agreements                                115126

8.10
Use of Proceeds                                    116127

8.11
Prepayment of Indebtedness; Amendment to Material Agreements            116127

8.12
Financial Covenant                                    117128

8.13
Acquisitions                                        117128

8.14
Creation of New Subsidiaries                                118129

8.15
Sanctions                                        129

8.16
Anti-Corruption Laws                                    130

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01
Events of Default                                    118130

9.02
Remedies Upon Event of Default                            120132

9.03
Application of Funds                                    121133

ARTICLE X.
ADMINISTRATIVE AGENT
10.01
Appointment and Authority                                123135

10.02
Rights as a Lender                                    123135

10.03
Exculpatory Provisions                                123135

10.04
Reliance by Administrative Agent                            124136

10.05
Delegation of Duties                                    124137

10.06
Resignation of Administrative Agent                            125137

10.07
Non-Reliance on Administrative Agent and Other Lenders                125138

10.08
No Other Duties, Etc                                    126138

10.09
Administrative Agent May File Proofs of Claim 126; Credit Bidding        138

10.10
Collateral Matters                                    127140

10.11
Other Collateral Matters                                127141

10.12
Related Credit Providers                                128142

ARTICLE XI.
MISCELLANEOUS
11.01
Amendments, Etc                                    128142

11.02
Notices; Effectiveness; Electronic Communication                    130144

11.03
No Waiver; Cumulative Remedies                            132146






--------------------------------------------------------------------------------





11.04
Expenses; Indemnity; Damage Waiver                        133147

11.05
Marshalling; Payments Set Aside                            135149

11.06
Successors and Assigns                                135149

11.07
Treatment of Certain Information; Confidentiality                    141155

11.08
Right of Setoff                                        141156

11.09
Interest Rate Limitation                                142156

11.10
Counterparts; Integration; Effectiveness                        142157

11.11
Survival of Representations and Warranties                        142157

11.12
Severability                                        143157

11.13
Replacement of Lenders                                143157

11.14
Governing Law; Jurisdiction; Etc                            144158

11.15
Waiver of Jury Trial                                    145159

11.16
USA PATRIOT Act Notice                                145159

11.17
No Advisory or Fiduciary Responsibility                        145160

11.18
Electronic Execution of Assignments and Certain Other Documents        160

11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions        161

SIGNATURES                                        S-1


SCHEDULES
1.01                Unrestricted Subsidiaries
1.02                Existing Letters of Credit
2.01                Commitments and Pro Rata Shares
3.02(d)                Deposit Accounts and Securities Accounts
3.04                Information Regarding Collateral
5.01                Good Standing and Foreign Qualification Jurisdictions
6.06                Litigation
6.09                Environmental Matters
6.11                Proposed Tax Assessments
6.12(d)                ERISA Compliance
6.13(a)                Subsidiaries
6.13(b)                Other Equity Investments
8.01                Existing Liens
8.02                Existing Investments
8.03                Existing Indebtedness
11.02                Administrative Agent’s Office; Certain Addresses for
Notices






EXHIBITS
Form of
A                Revolving Loan Notice
B                Swing Line Loan Notice
C                Revolving Loan Note
D                Compliance Certificate
E                Assignment and Assumption
F                Security Agreement
G                Borrowing Base Certificate





--------------------------------------------------------------------------------





H                Borrower Joinder Agreement
I                United States Tax Compliance Certificate




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of August 26, 2010, among MUELLER WATER
PRODUCTS, INC., a Delaware corporation (the “Company”), MUELLER GROUP, LLC, a
Delaware limited liability company (“Mueller Group”), ANVIL INTERNATIONAL LLC, a
Delaware limited liability company (“Anvil”), HENRY PRATT COMPANY, LLC, a
Delaware limited liability company (“HPC”), HYDRO GATE, LLC, a Delaware limited
liability company (“Hydro”), J.B. SMITH MFG CO., LLC, a Delaware limited
liability company (“JB Smith”), JAMES JONES COMPANY, LLC, a Delaware limited
liability company (“James Jones”), MILLIKEN VALVE, LLC, a Delaware limited
liability company (“Milliken”), MUELLER CO. LLC, a Delaware limited liability
company (“MC”), MUELLER INTERNATIONAL, LLC, a Delaware limited liability company
(“MI”), MUELLER SERVICE CALIFORNIA, INC., a Delaware corporation (“Mueller
California”), MUELLER SERVICE CO., LLC, a Delaware limited liability company
(“MSC”), MUELLER SYSTEMS LLC, a Delaware limited liability company (“MS”), U.S.
PIPE VALVE & HYDRANT, LLC, a Delaware limited liability company (“Hydrant”),
ECHOLOGICS, LLC, a Delaware limited liability company (”“Echologics”), MUELLER
CO. INTERNATIONAL HOLDINGS, LLC, a Delaware limited liability company (”MIH”),
MUELLER PROPERTY HOLDINGS, LLC, a Delaware limited liability company (”MPH”),
OSP, LLC, a Delaware limited liability company (”“OSP”) (each of the Company,
Mueller Group, Anvil, HPC, Hydro, JB Smith, James Jones, Milliken, MC, MI,
Mueller California, MSC, MS, Hydrant, Echologics, MIH, MPH and OSP may be
referred to individually, as a “Borrower” and collectively herein, as
“Borrowers”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, and an L/C Issuer.


Preliminary Statements
A.The Borrowers have requested that Lenders, the Swing Line Lender and the L/C
Issuer provide a credit facility to the Borrowers to finance their mutual and
collective business enterprises.
B.The Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Account” means any account (as that term is defined in Article 9 of the UCC) of
any Borrower or any Subsidiary.
“Accounts Formula Amount” means the sum of (a) 90% of the Value of Eligible
Investment Grade Accounts and (b) 85% of the Value of Eligible Non-Investment
Grade Accounts; provided that, notwithstanding the exclusion under the proviso
in the definition of “Eligible Accounts”, (ai) 50% of the Value of Accounts
purchased or otherwise acquired by a Borrower in an Acquisition permitted under
Section 8.13 (as such Value is reflected on the financial statements of the
target of such Acquisition (or if such statements are not available or not
applicable, as reasonably estimated by the Borrower Agent and approved by the
Administrative Agent)) shall be included on and from the date of the
consummation of the Acquisition in the calculation of the Borrowing Base
(including for the purpose of determining Availability for Loans being made
hereunder on the date of the consummation of such Acquisition to pay
consideration owed in respect thereof) until the earlier of (iA) 90 days
following the consummation of the Acquisition pursuant to which such Accounts
were acquired or (iiB) such time as the Administrative Agent has completed a
customary due diligence investigation as to such Accounts and such target (which
investigation may, at the sole discretion of the Administrative Agent, include a
Field Exam) with results satisfactory to the Administrative Agent, at which time
the actual Value and eligibility of such Accounts under the Borrowing Base shall
be calculated and implemented accordingly, and (bii) 50% of the Value of
Accounts to be purchased or otherwise acquired by a Borrower in an Acquisition
permitted under Section 8.13 shall be included for the purpose of determining
Availability in the calculation of Pro Forma Availability in connection with
such Acquisition; provided, however, that in each case of clause (ai) and (bii)
above, (A1) Accounts that would be excluded from the Borrowing Base on the basis
of clauses (a), (f), (g), (h), (i), (j) or (l) of the definition of Eligible
Accounts may be excluded from the determination of the Value of such acquired
Accounts by the Administrative Agent and (B2) in no event shall the sum of the
Value of such acquired Accounts included in the Borrowing Base, Availability and
Pro Forma Availability plus the Value of





--------------------------------------------------------------------------------





the acquired Inventory included in the Borrowing Base, Availability and Pro
Forma Availability pursuant to the definition of “Inventory Formula Amount”
exceed 10% of the lesser of, as at any date of determination, (x) the Borrowing
Base (calculated without giving effect to any L/C Reserve) and (y) the Aggregate
Commitments.
“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.
“Additional Commitment Lender” has the meaning set forth in Section 2.15(c).
“Additional Commitment Extension Lender” has the meaning set forth in Section
2.19(d).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower Agent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Additionally, a Person shall
be deemed to be an Affiliate of another Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
“Aggregate Commitments” means, as at any date of determination thereof, the sum
of all Revolving Credit Commitments of all Lenders at such date.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 2.16(c).
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollar,
Australian Dollar and each other currency (other than Dollars) that is approved
in accordance with Section 1.09.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.
“Applicable Facility” has the meaning specified in Section 11.06(b).
“Applicable Rate” means with respect to any Type of Loan, the percentages per
annum set forth below, based upon the Average Availability for the immediately
preceding fiscal quarter:
Level
Average Availability
(as a percentage of
Aggregate Commitments)
Eurocurrency Rate Loans
Base Rate Loans
I
>66.650%
1/25/751
0.750.25%
II
< 66.650% but > 33.3% 
2/1/2050
1.000.50%
III
< 33.3%
2.25%
1.25%

From the First Third Amendment Effective Date through the end of the first full
fiscal quarter thereafter, margins shall be determined as if Level III were
applicable. Thereafter, any increase or decrease in the Applicable Rate
resulting from a change in Average Availability shall become effective as of the
first calendar day of each fiscal quarter. Average Availability shall be
calculated by





--------------------------------------------------------------------------------





the Administrative Agent based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 3.02 (as the same may be adjusted in accordance
with Section 3.02) and, with respect to Reserves and outstanding Loans and L/C
Obligations, Administrative Agent’s records and Credit Judgment. If any
Borrowing Base Certificate (including any required financial information in
support thereof) of Borrowers is not received by Administrative Agent within
five Business Days of the date required pursuant to Section 3.02, then the
Applicable Rate shall be determined as if the Average Availability for the
immediately preceding fiscal quarter is at Level IIIII until such time as such
Borrowing Base Certificate and supporting information are received.
“Applicable Share” has the meaning specified in Section 11.06(b).
“Applicable Time” means, with respect to any requests for Letters of Credit and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the L/C Issuer to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means MLPFS, in its capacity as sole lead arranger and sole
bookrunner.(a) MLPFS, (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and (b) JPMorgan Chase Bank, N.A., in their capacities as joint lead
arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Restricted Subsidiary of the Company or (b) is
assumed in connection with an Investment in or Acquisition of such Person, and
has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2009,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Auditor” has the meaning specified in Section 7.01(a).
“Australian Dollar” and “AUS$” mean lawful money of Australia.
“Availability” means the Loan Cap (excluding any applicable L/C Reserve) as of
such date minus the Total Outstandings as of such date.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.07, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
9.02.
“Availability Reserve” means the sum (without duplication of any other Reserve
or items that are otherwise addressed or excluded through eligibility criteria)
of (a) the Rent and Charges Reserve; (b) the L/C Reserve[intentionally omitted];
(c) the





--------------------------------------------------------------------------------





Related Credit Reserve; and (d) the aggregate amount of liabilities at any time
(i) secured by Liens upon Collateral included in the Borrowing Base that are
senior to Administrative Agent’s Liens or (ii) for which Administrative Agent
and Lenders may be obligated to third parties in connection with this Agreement
for which claims may be reasonably expected to be asserted against the
Collateral included in the Borrowing Base, Administrative Agent or Lenders (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); provided the imposition of any such reserves or change in a reserve
after the Closing Date shall not be effective until three (3) Business Days
after notice thereof (which may be oral notice, promptly confirmed in writing)
to the Borrower Agent (unless a Default or Event of Default has occurred and is
continuing or the reserve or change in reserve is the result of a Lien, senior
in priority to the Administrative Agent’s Lien, attached to Collateral included
in the Borrowing Base, in which case such reserve or change in reserve shall be
effective immediately); provided further that during the period from such notice
until such new or changed reserve is effective, the aggregate amount of all
outstanding Loans and L/C Obligations as of the date of the receipt of notice
may not be increased to the extent such increase would not be permitted by
virtue of the Borrowing Base as adjusted after giving effect to such Borrowing
Base Modification.
“Average Availability” means for any period, the average daily amount of
Availability during such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means, collectively, (a) the letter agreement,
dated as of July 30, 2010 among the Company, the Administrative Agent and BAS
and (b) the letter agreement, dated as of November 29, 2012 among the Company,
Bank of America and MLPFS.
“BAS” means Banc of America Securities LLC.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day; (b) the Federal Funds Rate for such
day, plus 0.50%; or (c) Eurocurrency Rate for a 30 day interest period as
determined on such day, plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Agent” has the meaning specified in Section 2.01.
“Borrower Joinder Agreement” means each Borrower Joinder Agreement,
substantially in the form thereof attached hereto as Exhibit H, executed and
delivered by a Domestic Subsidiary to the Administrative Agent pursuant to
Section 7.12, as amended, modified, supplemented or amended and restated.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means any of (a) a Revolving Borrowing or (b) a Swing Line
Borrowing, as the context may require.
“Borrowing Base” means, on any date of determination, an amount equal to the sum
of (a) the Accounts Formula Amount, plus (b) the Inventory Formula Amount, plus
(c) 100% of Eligible Cash as of such date, minus the Borrowing Base Reserve;
provided, that if any cash ceases to be Eligible Cash for any reason (including,
without limitation, withdrawal of such cash from the requisite controlled
deposit account), Borrowers immediately shall inform the Administrative Agent
thereof and the Borrowing Base immediately shall be reduced by such amount.
“Borrowing Base Certificate” means a certificate, in the form of Exhibit G
hereto and otherwise satisfactory to the Administrative Agent in its reasonable
discretion.





--------------------------------------------------------------------------------





“Borrowing Base Modification” means a change instituted by the Administrative
Agent in its Credit Judgment to the eligibility criteria set forth in, and in
accordance with, the definition of Eligible Accounts or Eligible Inventory or
the imposition by Administrative Agent of any new reserve or any increase of any
existing reserve. For purposes of Section 2.03(g), the Borrowing Base
Modification is deemed to be imposed on the date such change or imposition is
made.
“Borrowing Base Reserve” means the sum (without duplication of any other Reserve
or items that are otherwise addressed or excluded through eligibility criteria,
and without duplication of any of the factors taken into account in determining
“Value”) of (a) the Inventory Reserve; (b) the Rent and Charges Reserve;    (c)
the L/C Reserve[intentionally omitted]; (d) the Related Credit Reserve; (e) the
aggregate amount of liabilities secured by Liens upon Collateral included in the
Borrowing Base that are senior in priority to Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (f) the Dilution Reserve; and (g) such additional reserves, in such
amounts and with respect to such matters, as the Administrative Agent in its
Credit Judgment may elect to impose from time to time; provided the imposition
of any such reserves or change in a reserve after the Closing Date shall not be
effective until three (3) Business Days after notice thereof (which may be oral
notice, promptly confirmed in writing) to the Borrower Agent (unless a Default
or Event of Default has occurred and is continuing or the reserve or change in
reserve is the result of a Lien, senior in priority to the Administrative
Agent’s Lien, attached to Collateral included in the Borrowing Base, in which
case such reserve or change in reserve shall be effective immediately); provided
further that during the period from such notice until such new or changed
reserve is effective, the aggregate amount of all outstanding Loans and L/C
Obligations as of the date of the receipt of notice may not be increased to the
extent such increase would not be permitted by virtue of the Borrowing Base as
adjusted after giving effect to such Borrowing Base Modification.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any fundings, disbursements, settlements and /or
payments in Euro in respect of any Letter of Credit issued in an Alternative
Currency consisting of Euros, means a TARGET Day; and
(c)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Letter of
Credit issued in an Alternative Currency other than Euro, means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.
“Canadian Dollar” and “CAN$” mean lawful money of Canada.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations, or
obligations of Lenders to fund participations in respect of any thereof, cash or
deposit account balances, in each case denominated in Dollars, or, if the L/C
Issuer benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer in
the exercise of their reasonable discretion. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Restricted Subsidiaries free and clear of all
Liens (other than Liens created under the Security Instruments):
(a)    cash, denominated in Dollars, Canadian Dollars, Australian Dollars,
Euros, Sterling or Yen;
(b)    readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;
(c)    commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither





--------------------------------------------------------------------------------





Moody’s and S&P shall be rating such obligations; provided that up to 25% of the
aggregate amount of Investments in Cash Equivalents pursuant to this subpart (c)
of the definition thereof may be in commercial paper that is rated (I) at least
P-1 (or the then equivalent grade) by Moody’s and at least A-2 (or the then
equivalent grade) by S&P, or (II) at least P-2 (or the then equivalent grade) by
Moody’s and at least A-1 (or the then equivalent grade) by S&P;
(d)    insured certificates of deposit or bankers’ acceptances of, or time
deposits with any Lender or with any commercial bank that (i) is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in the first portion of clause (c) above (without
regard to the proviso), (iii) is organized under the laws of the United States
or of any state thereof and (iv) has combined capital and surplus of at least
$250,000,000;
(e)    readily marketable general obligations of any corporation organized under
the laws of any state of the United States of America, payable in the United
States of America, expressed to mature not later than twelve months following
the date of acquisition thereof and rated A or better by S&P or A2 or better by
Moody’s;
(f)    readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments consistent with
the description in clauses (a) through (e) above; and
(g)    in the case of any Restricted Subsidiary of the Company organized or
having its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Subsidiary is
organized or has its principal place of business which are similar in nature and
substantially the same in term and ratings to the items specified in clauses (a)
through (f) above.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means (i) MC, (ii) Echologics and (iii) each other Domestic
Subsidiary that has no material assets other than capital stock of one or more
direct or indirect Foreign Subsidiaries that are CFCs.
“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder, and (b) the occurrence, after the date of this
AgreementThird Amendment Effective Date, of any of the following: (ia) the
adoption or taking effect of any law, rule, regulation or treaty, (iib) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (iiic) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Company or its Restricted Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 50% or more of
the Voting Securities of the Company on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation





--------------------------------------------------------------------------------





of proxies or consents for the election or removal of one or more directors by
any person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
(c)    any “change of control” (or term having an equivalent meaning) shall
occur under the Senior Notes Documents or the Subordinated Notes DocumentsTerm
Loan Agreement.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, certain property of the Borrowers in which the
Administrative Agent or any Lender is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations or any other
obligation arising under any Loan Document.
“Commitment Fee” has the meaning specified in Section 2.10(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Company or any Restricted Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the consolidated balance sheet of the Company and its Restricted
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided, that Consolidated Capital Expenditures shall exclude any portion of
the purchase price of an Acquisition permitted by Section 8.13 which is
accounted for as a capital expenditure.
“Consolidated Cash Interest Charges” means, for any period, for the Company and
its Restricted Subsidiaries on a consolidated basis, that portion of
Consolidated Interest Charges that is either paid or required to be paid in cash
during such period.
“Consolidated EBITDA” means, for any period and in each case without duplication
(including any duplication with any item excluded in calculating Consolidated
Net Income), with respect to the Company and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP, an amount equal to:
(a)    Consolidated Net Income for such period,
plus
(b)    Consolidated Interest Charges for such period, to the extent deducted in
computing Consolidated Net Income,

plus
(c)    the provision for federal, state, local and foreign income taxes for such
period, to the extent deducted in computing Consolidated Net Income,

plus
(d)    depreciation and depletion expense, to the extent deducted in computing
Consolidated Net Income,

plus
(e)    amortization expense, to the extent deducted in computing Consolidated
Net Income,

plus
(f)    all other non-cash charges or expenses (excluding any non-cash charges
representing an accrual of, or reserve for, cash charges to be paid within the
next twelve months) to the extent deducted in computing Consolidated Net Income,

plus
(g)    any amounts deducted in determining Consolidated Net Income representing
mark-to-market losses related to interest rate hedges that must be recognized
currently in net income under Financial Accounting Standards Board Statement
133Accounting Standards Codification 815 (to the extent not included in
Consolidated Interest Charges),






--------------------------------------------------------------------------------





minus
(h)    any amounts added in determining Consolidated Net Income representing
mark-to-market gains related to interest rate hedges that must be recognized
currently in net income under Financial Accounting Standards Board Statement
133Accounting Standards Codification 815 (to the extent not included in
Consolidated Interest Charges),

minus
(i)    all other non-cash income or gains added in determining Consolidated Net
Income,

plus
(j)    any amounts deducted in determining Consolidated Net Income consisting of
(i) out-of-pocket costs and expenses in connection with the Transactions of up
to $7,000,000 and (ii) make-whole amounts, call premiums and similar amounts
paid in connection with the refinancing of the Senior Notes and the Subordinated
Notes in an aggregate amount not to exceed $26,000,0002,500,000;

plus
(k)    any amounts deducted in determining Consolidated Net Income representing
cash restructuring costs, or cash costs reasonably determined by the Company to
be associated with facility or product line closures, consolidation or
rationalization, not to exceed (i) $15,000,000 in the aggregate incurred during
the fiscal year of the Company ending September 30, 2010 and (ii) $5,000,000 in
the aggregate incurred during any fiscal year of the Company occurring after
September 30, 2010; and

plus
(l)    proceeds received from claims under business interruption insurance;

provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated Net Income in computing Consolidated EBITDA during any prior
periods.
“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for the Company and its Restricted Subsidiaries for the most
recent Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures (other than Excluded Capital Expenditures) minus cash taxes paid,
to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) Consolidated Cash Interest Charges paid or required to be paid
during such period, (b) all current maturities of long term Consolidated Funded
Indebtedness paid in cash during such period (other than any payments due at the
maturity of such Consolidated Funded Indebtedness), (c) all mandatory principal
payments paid in cash on Consolidated Funded Indebtedness (other than repayment
of certain Indebtedness (including the term loans under the Existing Agreement)
on the Closing Date) during such period, (d) all Restricted Payments made in
cash during such period and (e) cash contributions to Pension Plans equal to the
lesser of (i) all such cash contributions to Pension Plans in excess of the
amounts reflected in the profit and loss statements of the Company for such
period and (ii) $5,000,000.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances, bank guaranties (excluding
the amounts available thereunder as to which demand for payment has not yet been
made), surety bonds (excluding the amounts available thereunder as to which
demand for payment has not yet been made) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the Ordinary Course of Business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Restricted Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Company or a Restricted Subsidiary is a
general partner or joint venturer, to the extent such Indebtedness is recourse
to the Company or such Restricted Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of the following
(without duplication), in each case net of interest income earned (without
duplication) on cash balances or under Swap Contracts hedging against, or
otherwise entered into to manage risks relating to, fluctuations in interest
rates to the extent such interest income is included in the calculation of
Consolidated Net Income: (a) all interest, and (b) the portion of rent expense
of the Company and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.





--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income after taxation
of the Company and its Restricted Subsidiaries for that period excluding (a) net
losses or gains realized in connection with (i) any sale, lease, conveyance or
other disposition of any asset (other than in the Ordinary Course of Business),
or (ii) repayment, repurchase or redemption of Indebtedness, and (b)
extraordinary or nonrecurring income (or expense), including, any compensation
charge incurred in connection with the Transactions, in the case of clauses (a)
and (b) above, calculated on an after tax basis; provided that there shall be
excluded from Consolidated Net Income, without duplication, (x) the net income
or loss of any Person that is not a Restricted Subsidiary or that is accounted
for by the equity method of accounting to the extent of the amount of dividends
or distributions are not actually paid to the Company or a Restricted Subsidiary
in cash, (y) net income or loss of any Person in which any other Person (other
than the Company or a Restricted Subsidiary) has an ownership interest, except
to the extent of (A) in the case of the Company or a Subsidiary, the amount
thereof representing the ownership interest of the Company or applicable
Subsidiary and (B) in the case of any Person other than a Subsidiary, the amount
of dividends or other distributions actually paid in cash to the Company or a
Restricted Subsidiary by such Person during such period and (z) the net income
of any Person the ability of which to make Restricted Payments is restricted by
any Restrictive Agreement at the time of the determination of Consolidated Net
Income, except to the extent of the amount of dividends or other distributions
actually paid in cash to the Company or a Restricted Subsidiary by such Person
during such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business reasonably related or
incidental thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Judgment” means the Administrative Agent’s judgment exercised reasonably
and in good faith, based upon its consideration of any factor that it believes
(a) could materially and adversely affect the quantity, quality, mix or value of
Collateral (including any applicable Laws that may inhibit collection of an
Account), the enforceability or priority of the Administrative Agent’s Liens, or
the amount that the Administrative Agent and Lenders could receive in
liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by the Borrower Agent or any Borrower is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any proceeding under any Debtor Relief Law involving
a Borrower; or (d) creates or could result in a Default or Event of Default. In
exercising such judgment, the Administrative Agent may consider any factors that
could increase the credit risk of lending to Borrowers on the security of the
Collateral.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate with respect to Base Rate Loans plus (c) 2% per annum; provided,
however, that (i) with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurocurrency Rate Loan plus 2% per annum, and
(ii) with respect to Letter of Credit Fees, the Default Rate shall equal the
Letter of Credit Fee, then in effect plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, means, subject to Section 2.18(b), any Lender that,
as determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its Loans or participations in respect
ofparticipation in Letters of Credit or Swing Line Loans,) within threetwo
Business Days of the date required to be funded by it hereunderwhen





--------------------------------------------------------------------------------





due, (b) has notified anythe Borrower or, the Administrative Agent, the L/C
Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit(unless such writing or public
statement relates to such lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
a manner satisfactorywriting to the Administrative Agent and the Borrower that
it will comply with its funding obligationsprospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or
appointmentassets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interestEquity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Deposit Account Control Agreement” means each control agreement in form and
substance acceptable to the Administrative Agent in the exercise of its
reasonable discretion executed by each financial institution at which Deposit
Accounts of the Borrowers are held (other than Excluded Deposit Accounts) in
favor of the Administrative Agent.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts which are recorded to reduce accounts receivable consistent with the
current and historical practices of the Borrowers or by a field examination
conducted by the Administrative Agent’s employees or representatives, in each
case as determined by the Administrative Agent in its Credit Judgment, divided
by (b) gross sales; provided that in no event shall the Dilution Percent be less
than zero.
“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds 5% times (b) the amount of Eligible
Accounts of the Borrowers.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including any Equity Interest), or part thereof, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event solely
within the control of the issuer thereof), matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, is convertible into or
exchangeable for Indebtedness (except to the extent convertible or exchangeable
at the option of the issuer of the debt instrument governing such Indebtedness)
or redeemable at the option of the holder thereof, in whole or in part, on or
prior to the Revolving Credit Maturity Date; provided, however, that (i) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity Interests which so matures or is so mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be





--------------------------------------------------------------------------------





deemed to be Disqualified Equity Interests. Notwithstanding the preceding
sentence, any Equity Interest that would constitute Disqualified Equity
Interests solely because the holders thereof (or the holders of any security
into, or for, which such Equity Interest is convertible, exchangeable or
exercisable) have the right to require a Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Equity Interests to the extent the terms of such Equity
Interest provide that the issuer thereof may not repurchase such Equity Interest
unless such repurchase complies with the terms of Section 8.06(d) or (e).
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.
“Domestic Restricted Subsidiaries” means all Domestic Subsidiaries of the
Company that are Restricted Subsidiaries.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).
“Dominion Account” means any special account established by Borrowers at Bank of
America or another bank acceptable to the Administrative Agent, over which the
Administrative Agent has a Deposit Account Control Agreement.
“Dominion Trigger Period” means the period (a) commencing on the day after (i)
the occurrence of a Specified Event of Default or (ii) the continuation for
threefive consecutive Business Days of (i) an Event of Default occurring and
continuing or (ii) Availability being less than the Dominion Trigger Threshold
and (b) continuing until the date that during the previous thirty (30)
consecutive days, (i) no Specified Event of Default has existed and (ii)
Availability has been greater than the Dominion Trigger Threshold at all times
during such period.
“Dominion Trigger Threshold” means the greater of (a) 10% of the Aggregate
CommitmentsLoan Cap at such time and (b) $22,500,000.17,500,000.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account” means an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods or services and is payable in
Dollars or Canadian Dollars; provided that no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 120 days after the original invoice date; (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 10% (or in the case of (i) HD Supply, Inc., 30% and (ii)
Ferguson Enterprises, Inc., 20%) of the aggregate Eligible Accounts (or such
higher percentage as the Administrative Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant or
representation herein in any material respect; (e) it (i) is owing by a creditor
or supplier, or (ii) is otherwise subject to a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback, credit
or allowance (but, in each case of clauses (i) and (ii), ineligibility shall be
limited to the amount of such potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance) unless (A) the Administrative Agent, in its Credit Judgment, has
established an appropriate Borrowing Base Reserve and determines to include such
Account as an Eligible Account or (B) such Account Debtor has entered into an
agreement reasonably acceptable to the Administrative Agent to waive such
rights; (f) an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; or the Borrower Agent is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets





--------------------------------------------------------------------------------





outside the United States or Canada, unless such Account is backed by an
irrevocable letter of credit that has been confirmed by a financial institution
reasonably acceptable to the Administrative Agent, and on terms, reasonably
acceptable to the Administrative Agent, payable in the full face amount of the
face value of the Account in Dollars at a place of payment located within the
United States and has been duly assigned to the Administrative Agent; (h) it is
subject to the Assignment of Claims Act of 1940, as amended from time to time,
or any other applicable law now or hereafter existing similar in effect thereto,
unless the applicable Borrower has assigned its right to payments of such
Account so as to comply with the Assignment of Claims Act of 1940, as amended
from time to time, or any such other applicable law; (i) it is not subject to a
duly perfected, first priority Lien in favor of the Administrative Agent, or is
subject to any other Lien other than Permitted Liens (provided that no such
Permitted Lien is prior to the Lien of the Administrative Agent); (j) the goods
giving rise to it have not been delivered to and accepted by the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended, the Account Debtor has made a partial payment (except
partial payments reflecting retainage in the Ordinary Course of Business), or it
arises from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate, from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale to a Person for personal, family or household purposes; (n) it represents a
progress billing or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof; or (p) such Account is deemed by the Administrative Agent to be
unacceptable as an Eligible Account in the exercise of its Credit Judgment;
provided, however, except as set forth in the definition of Accounts Formula
Amount, none of the Accounts of any Person acquired or created in an Acquisition
shall be included in the calculation of the Borrowing Base until the
Administrative Agent has conducted Field Exams reasonably required by it with
results reasonably satisfactory to the Agent and the Person owning such Accounts
shall be a (directly or indirectly) wholly-owned Subsidiary of the Company and
have become a Borrower. In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances more than 60 days past due or more than 120
days past the original invoice date will be excluded.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Cash” means, at any time, unrestricted, non-operating cash of the U.S.
Borrowers denominated in U.S. Dollars that (a) does not consist of proceeds of
accounts receivable that are otherwise included at such time in the calculation
of the Borrowing Base and (b) is pledged to the Administrative Agent and held in
Deposit Accounts at the Administrative Agent that are subject to a Deposit
Account Control Agreement (which Deposit Account Control Agreement provides that
the Administrative Agent has sole control of the disposition of the amounts so
deposited at all times, whether or not during a Dominion Trigger Period).
“Eligible Inventory” means Inventory owned by a Borrower which has not been
deemed unacceptable as Eligible Inventory by the Administrative Agent in the
exercise of its Credit Judgment; provided that no Inventory shall be Eligible
Inventory unless it (a) is finished goods, raw materials, purchase parts or
work-in-process and not packaging or shipping materials, labels, samples,
display items, bags, replacement parts or manufacturing supplies; (b) is not
held on consignment, nor subject to any deposit or downpayment; (c) is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable; (e) meets all applicable standards
imposed by any applicable Governmental Authority having jurisdiction over where
the product is to be sold, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein in
all material respects; (g) is subject to the Administrative Agent’s duly
perfected, first priority Lien, and no other Lien other than Permitted Liens
(provided that no such Permitted Lien is prior to the Lien of the Administrative
Agent); (h) is within the continental United States or Canada, is not in transit
except between locations of Borrowers (or between locations of Borrowers and
processors or vendors in the Ordinary Course of Business), and is not consigned
to any Person; (i) is not subject to any warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
such Borrower’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate Lien
Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; provided, however,
except as set forth in the definition of Inventory Formula Amount, none of the
Inventory of any Person acquired or created in an Acquisition shall be included
in the calculation of the Borrowing Base until the Administrative Agent has
conducted Field Exams and appraisals reasonably required by it with results
reasonably satisfactory to the Agent and the Person owning such Inventory shall
be a (directly or indirectly) wholly-owned Subsidiary of the Company and have
become a Borrower.
“Eligible Investment Grade Accounts” means any Eligible Accounts owing from an
Account Debtor that has a corporate family rating of at least BBB- by S&P and
Baa3 Moody’s.





--------------------------------------------------------------------------------





“Eligible Non-Investment Grade Accounts” means any Eligible Accounts that are
not Eligible Investment Grade Accounts.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the incurrence by the Borrower or any ERISA Affiliate of any material
liability with respect to a complete or partial withdrawal by the Company or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate or
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or Multiemployer Plan; (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable material requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make, in all material respects, any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a) with respect to each Eurocurrency Rate Loan, for any Interest Period with
respect to a Eurocurrency Rate Loan, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), the London
Interbank Offered Rate (“LIBOR”), or a comparable or





--------------------------------------------------------------------------------





successor rate approved by the Administrative Agent, as published by Reuterson
the applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and;
(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) LIBOR, at approximately 11:00 a.m., London time determined
daily on each Business Day (or as to any day that is not a London Banking Day,
on the next preceding London Banking Day) for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or (ii)
if such published rate is not available at such time for any reason, the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained by Bank
of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.; and
(c) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.
“Excluded Assets” has the meaning specified in the Security Agreement.
“Excluded Capital Expenditures” means Consolidated Capital Expenditures (a)
financed with Indebtedness permitted hereunder other than Revolving Loans, or
(b) made with (i) net proceeds from Dispositions permitted under clauses (a),
(c), (e), (f) or (h) of Section 8.05, or (ii) proceeds of insurance arising from
any casualty or other insured damage or from condemnation or similar awards with
respect to any property or asset.


“Excluded Deposit Account” means any Deposit Account or Securities Account (a)
used exclusively for payroll, payroll taxes, employee benefits or similar
operational disbursements, (b) that constitutes a trust account or a fiduciary
account, (c) maintained in the Ordinary Course of Business containing not more
than $200,000 at the end of any Business Day or (d) maintained in the Ordinary
Course of Business containing not more than $500,000 for a period of not more
than three consecutive Business Days at any time (and not more than $500,000 in
the aggregate at the end of any Business Day for all such Excluded Deposit
Accounts arising under clauses (c) and (d)).
“Excluded Domestic Subsidiary” means any Subsidiary of any Borrower that is (i)
a CFC Holdco (other than MC and Echologics) or (ii) a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary that is a CFC.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises





--------------------------------------------------------------------------------





under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder or under any Loan Document, (a)
taxes any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from any payment to a Recipient, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in whichfranchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office is located (or, in the case of any Lender, in which
its applicable Lending Office is located), (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which a Borrower is located, (c) any backup withholding tax that is required by
the Code to be withheld fromlocated in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to aor for the account of such Lender that has failed to comply with
clause (A) of Section 4.01(e)(ii), (d) Taxes imposed by reason of Sections 1471
or 1472 of the Code, and (e) in the case of any Foreign Lender (other than an
assigneewith respect to an applicable interest in a Loan or commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or commitment (other than pursuant to aan assignment request by the
Borrower Agent under Section 11.13), any United States withholding tax that (i)
is required to be imposed on amounts payable to such Foreign Lender pursuant to
the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a newunder Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.01(a)(ii),
Section 4.01(a)(iii) or Section 4.01(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office)
or (ii) is, (c) Taxes attributable to such Foreign LenderRecipient’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 4.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 4.01(a)(ii) or (c)Section
4.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Agreement” means that certain Amended and Restated Credit Agreement
dated as of May 24, 2007, among the Company, Mueller Group, Bank of America, as
administrative agent, and a syndicate of lenders, as amended through the Closing
Date.
“Existing Letters of Credit” means the letter of credit issued and outstanding
under the Existing Agreement which are identified on Schedule 1.02 hereto.
“Existing Maturity Date” has the meaning set forth in Section 2.19(a).
“Extended Maturity Date” has the meaning set forth in Section 2.19(b).
“Extending Lender” has the meaning set forth in Section 2.19(e).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower Agent, be in the form of an
amendment and restatement of this Agreement) among the Borrowers, the applicable
extending Lenders and/or Additional Commitment Extension Lenders, the
Administrative Agent and, to the extent required by Section 2.19, the L/C Issuer
and/or the Swing Line Lender, implementing an extension in accordance with
Section 2.19.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrowers shall have permanently terminated the
Revolving Credit Facility and by final payment in full in cash of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit, and (ii) all
fees relating to any Letters of Credit accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made, (b) the Aggregate Commitments, if any, shall have
terminated or expired, and (c) the obligations and liabilities of each Borrower
under all Related Credit Arrangements shall have been fully, finally and
irrevocably paid and satisfied in full in cash and the Related Credit
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
provided that notwithstanding full payment or Cash Collateralization of the
Obligations as provided herein, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the





--------------------------------------------------------------------------------





Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Administrative Agent receives (a) a written
agreement, executed by Borrowers and any Person whose advances are used in whole
or in part to satisfy the Obligations, indemnifying the Administrative Agent and
Lenders from any such damages; or (b) such Cash Collateral as the Administrative
Agent, in its discretion, deems necessary to protect against any such damages.
“Fair Market Value” has the meaning specified in the Security Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) and any applicable intergovernmental agreements
with respect thereto.
“Field Exam” means any visit and inspection of the properties, assets and
records of any Borrower during the term of this Agreement in accordance with the
provisions set forth herein, which shall include access to such properties,
assets and records sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Borrower’s books
and records, make examinations and audits of any Borrower’s other financial
matters and Collateral as Administrative Agent deems appropriate in its Credit
Judgment, and discussions with its officers, employees, agents, advisors and
independent accountants regarding such Borrower’s business, financial condition,
assets, prospects and results of operations.
“First Amendment Effective Date” means the “First Amendment Effective Date” as
defined in that certain First Amendment to Credit Agreement dated as of December
18, 2012 among Borrowers, Lenders and Administrative Agent.
"Fiscal Month" means each fiscal month of the Company and its Subsidiaries as
established by the Company from time to time, it being understood that the end
of each Fiscal Month shall correspond with the latest closure of such Fiscal
Month for the Company or any of its Subsidiaries.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fixed Charge Trigger Period” means the period (a) commencing on the day that
Availability is less than the Fixed Charge Trigger Threshold and (b) continuing
until the date that during the previous thirty (30) consecutive days,
Availability has been greater than or equal to the Fixed Charge Trigger
Threshold at all times during such period.
“Fixed Charge Trigger Threshold” means the greater of (a) 10% of the Aggregate
CommitmentsLoan Cap at such time and (b) $22,500,000.17,500,000.
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Benefit Law” means any Law of any foreign nation or any province,
state, territory, protectorate or other political subdivision thereof
regulating, relating to, or imposing liability or standards of conduct
concerning, any Plan or Pension Plan.
“Foreign Lender” means any(a) if the Borrowers are U.S. Persons, a Lender that
is not a U.S. Person, and (b) if the Borrowers are not U.S. Persons, a Lender
that is resident or organized under the laws of a jurisdictionjurisdictions
other than that in which the Company is residentBorrowers are residents for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Pension Plan” means any plan, arrangement, understanding or scheme
maintained by the Company or any Subsidiary that provides retirement or deferred
compensation benefits covering any employee or former employee and which is
administered under any Foreign Benefit Law or regulated by any Governmental
Authority other than the United States.





--------------------------------------------------------------------------------





“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (c) with respect to the
Administrative Agent, such Defaulting Lender’s Pro Rata Share of Protective
Advances other than Protective Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural personPerson) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States as
published by the Financial Accounting Standards Board or such other principles
as may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 11.06(h).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor Payment” has the meaning specified in Section 2.16(c).
“Guarantors” means, collectively, (a) each Person that shall execute and deliver
a guaranty of the Obligations and (b) with respect to the payment and
performance by each Specified Loan Party of its obligations under its Guarantee
with respect to all Swap Obligations, a Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.04(c).
“Impacted Loans” has the meaning assigned to such term in Section 4.03.





--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person with respect to the redemption, repayment
or other repurchase or payment in respect of any Disqualified Equity Interest;
and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04.
“Information” has the meaning specified in Section 11.07.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 25, 2014, by and between the Administrative Agent and the Term Loan
Agent and acknowledged by the Borrowers.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, (i) the
last day of the relevant Interest Period, (ii) if the Interest Period is greater
than three months, the first day of each calendar quarter with respect to
interest accrued through the last day of each calendar quarter ending
immediately prior to such date, (iii) any date that such Loan is prepaid or
converted, in whole or in part, and (iv) the Revolving Credit Maturity Date; and
(b) as to any Base Rate Loan (including a Swing Line Loan), (i) the first day of
each calendar quarter with respect to interest accrued through the last day of
each calendar quarter ending immediately prior to such date, (ii) any date that
such Loan is prepaid or converted, in whole or in part, and (iii) the Revolving
Credit Maturity Date; provided, further, that interest accruing at the Default
Rate shall be payable from time to time upon demand of the Administrative Agent.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending, in each case, on the date
one, two, three or six months thereafter, as selected by the Borrower Agent in
its Revolving Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;





--------------------------------------------------------------------------------





(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date.
“Inventory Formula Amount” means the lesser of (ia) 6570% of the Value of
Eligible Inventory; or (iib) 85% of the NOLV Percentage of the Value of Eligible
Inventory; provided that, notwithstanding the exclusion under the proviso in the
definition of “Eligible Inventory”, (ai) 35% of the Value of Inventory purchased
or otherwise acquired by a Borrower in an Acquisition permitted under Section
8.13 (as such Value is reflected on the financial statements of the target of
such Acquisition (or if such statements are not available or not applicable, as
reasonably estimated by the Borrower Agent and approved by the Administrative
Agent)) shall be included on and from the date of the consummation of the
Acquisition in the calculation of the Borrowing Base (including for the purpose
of determining Availability for Loans being made hereunder on the date of the
consummation of such Acquisition to pay consideration owed in respect thereof)
until the earlier of (iA) 90 days following the consummation of the Acquisition
pursuant to which such Inventory was acquired or (iiB) such time as the
Administrative Agent has completed a customary due diligence investigation as to
such Inventory and such target (which investigation may, at the sole discretion
of the Administrative Agent, include a Field Exam and appraisals) with results
satisfactory to the Administrative Agent, at which time the actual Value and
eligibility of such Inventory under the Borrowing Base shall be calculated and
implemented accordingly, and (bii) 35% of the Value of Inventory to be purchased
or otherwise acquired by a Borrower in an Acquisition permitted under Section
8.13 shall be included for the purpose of determining Availability in the
calculation of Pro Forma Availability in connection with such Acquisition;
provided, however, that in each case of clause (ai) and (bii), in no event shall
the sum of the Value of such acquired Inventory included in the Borrowing Base,
Availability and Pro Forma Availability plus the Value of the acquired Accounts
included in the Borrowing Base, Availability and Pro Forma Availability pursuant
to the definition of “Accounts Formula Amount” exceed 10% of the lesser of, as
at any date of determination, (x) the Borrowing Base (calculated without giving
effect to any L/C Reserve) and (y) the Aggregate Commitments.
“Inventory Reserve” means reserves established by Administrative Agent in its
Credit Judgment to reflect factors that may negatively impact the Value of
Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.
“IP Rights” has the meaning set forth in Section 6.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.
“Joinder Agreements” means, collectively, the Borrower Joinder Agreements and
the Security Joinder Agreements.
"JPMorgan" means JPMorgan Chase Bank, N. A.
“JPMS” means J.P. Morgan Securities Inc.





--------------------------------------------------------------------------------





“Landlord Lien State” means Pennsylvania, Virginia, Washington, and such other
state(s) determined by the Administrative Agent in its Credit Judgment in which
a landlord’s claim for rent may have priority over the Liens of the
Administrative Agent granted herein.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“L/C Advance” means each Revolving Lender’s funding of its participation in any
L/C Borrowing in accordance with its Pro Rata Share. All L/C Advances shall be
denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Obligations” means, as at any date of determination, (a) the aggregate
undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings, plus (c) if a Default or
Event of Default has occurred and is continuing, the aggregate amount of all
Letter of Credit Fees. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“L/C Reserve” means the Dollar Equivalent amount of the aggregate of all L/C
Obligations, other than (a) those that have been Cash Collateralized in an
amount equal to (i) 100% of the Dollar Equivalent amount of such L/C Obligations
so long as the circumstances in clause (ii) are not applicable or (ii) at the
option of the Administrative Agent, 105% of the Dollar Equivalent amount of such
L/C Obligations if any Default or Event of Default shall have occurred and be
continuing, the Letter of Credit Expiration Date shall have occurred or the
Revolving Credit Commitments shall have terminated or have expired; and (b) if
no Default or Event of Default exists, those amounts described in clause (c) of
the definition of L/C Obligations.
“L/C Issuer” means each of Bank of America and JPMorgan, each in its capacity as
an issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. At any time there is more than one L/C Issuer, all singular
references to the L/C Issuer shall mean any L/C Issuer, either L/C Issuer, each
L/C Issuer, the L/C Issuer that has issued the applicable Letter of Credit, or
both L/C Issuers, as the context may require.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letters of Credit may be issued
in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in Section
2.04(h).





--------------------------------------------------------------------------------





“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$60,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“License” means any license or agreement under which a Borrower is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Lien Waiver” means an agreement, in form and substance satisfactory to
Administrative Agent in the exercise of its reasonable discretion, which may
provide for (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
“Limited Condition Transaction” shall mean any Acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third-party financing.
“Loan” means an extension of credit under Article II in the form of a Revolving
Loan, a Swing Line Loan, an Overadvance Loan or a Protective Advance.
“Loan Account” has the meaning specified in Section 2.12(a).
“Loan Cap” means, on any date of determination, an amount equal to the lesser of
(a) the Aggregate Commitments, minus (only to the extent the Borrowing Base is
greater than the Aggregate Commitments) the Availability Reserve; or (b) the
Borrowing Base.
“Loan Documents” means this Agreement, each Revolving Loan Note, each Security
Instrument, the Intercreditor Agreement, each Revolving Loan Notice, each Issuer
Document, each Compliance Certificate, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.17 and all
other instruments and documents heretofore or hereafter executed or delivered to
or in favor of any Lender or the Administrative Agent in connection with the
Loans made and transactions contemplated by this Agreement.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Company and
the other Borrowers, taken as a whole; (b) a material impairment of the ability
of any Borrower to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Borrower of any Loan Document to
which it is a party or on the ability of the Administrative Agent to realize
upon any material portion of the Collateral.
“Material Property” has the meaning specified in the Security Agreement.
“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Restricted Subsidiary of the Company that (a) holds, owns or
contributes, as the case may be, 3% or more of the net sales, assets (including
Equity Interests in other Subsidiaries) or Consolidated EBITDA of the Company
and the Restricted Subsidiaries, on a consolidated basis (calculated





--------------------------------------------------------------------------------





as of the most recent fiscal period with respect to which the Administrative
Agent shall have received financial statements required to be delivered pursuant
to Sections 7.01(a) or (b) or if prior to delivery of any financial statements
pursuant to such Sections, then calculated with respect to the financial
statements dated as of June 30, 2010), (b) is designated by the Borrower Agent
as a Material Subsidiary, or (c) Guarantees any Permitted Subordinated Debt. The
Borrower Agent shall designate one or more Restricted Subsidiaries as Material
Subsidiaries if, in the absence of such designation, the aggregate net sales,
assets (including Equity Interests in other Subsidiaries) or contribution to
Consolidated EBITDA of all Restricted Subsidiaries that are not Material
Subsidiaries would exceed 3% of the net sales, assets or Consolidated EBITDA
(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 7.01(a) or (b) or if prior to delivery of any
financial statements pursuant to such Sections, then calculated with respect to
the financial statements dated as of June 30, 2010).
“Measurement Period” means, at any date of determination, the most recently
completed twelvefour (124) consecutive Fiscal Monthsfiscal quarters of the
Company and its Subsidiaries for which financial statements have or should have
been delivered in accordance with Section 7.01(a) or (b).
“MLPFS” means Merrill Lynch, Pierce Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each of the mortgages, deeds of trust, and deeds to secure debt
or such equivalent documents hereafter entered into and executed and delivered
by one or more of the Borrowers (or any Subsidiary required to become a Borrower
or Guarantor pursuant to the terms hereof) to the Administrative Agent, in each
case, in form and substance reasonably acceptable to the Administrative Agent.
“Mortgaged Property” means the real properties as to which, pursuant to Section
3.03(g) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means,    with respect to the sale of any asset by the
Company or any Restricted Subsidiary pursuant to Section 8.05(g), the excess, if
any, of (i) the sum of the cash and cash equivalents received in connection with
such sale (including any cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
the sale thereof (other than Indebtedness under the Loan Documents and
Indebtedness owing to the Company or any Restricted Subsidiary), (B) the
out-of-pocket expenses incurred by the Company or any Restricted Subsidiary in
connection with such sale, including any brokerage commissions, underwriting
fees and discount, legal fees, finder’s fees and other similar fees and
commissions, (C) taxes paid or reasonably estimated to be payable by the Company
or any Restricted Subsidiary in connection with the relevant asset sale, (D) the
amount of any reasonable reserve required to be established in accordance with
GAAP against liabilities (other than taxes deducted pursuant to clause (C)
above) to the extent such reserves are (x) associated with the assets that are
the object of such sale and (y) retained by the Company or any Restricted
Subsidiary, and (E) the amount of any reasonable reserve for purchase price
adjustments and retained fixed liabilities reasonably expected to be payable by
the Company or any Restricted Subsidiary in connection therewith to the extent
such reserves are (1) associated with the assets that are the object of such
sale and (2) retained by the Company or any Restricted Subsidiary; provided that
the amount of any subsequent reduction of any reserve provided for in clause (D)
or (E) above (other than in connection with a payment in respect of such
liability) shall (X) be deemed to be Net Cash Proceeds of such asset sale
occurring on the date of such reduction, and (Y) immediately be applied to the
prepayment of Loans in accordance with Section 2.06(d);
“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Administrative Agent in the
exercise of its reasonable discretion.
“Non-Extending Lender” has the meaning set forth in Section 2.19(b).





--------------------------------------------------------------------------------





“Notice Date” has the meaning set forth in Section 2.19(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or arising under any
Related Credit Arrangement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, undertaken in good faith.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise or property taxes, charges, intangible, recording, filing or
similar levies arisingTaxes that arise from any payment made hereunder or under
any other Loan Document or, from the execution, delivery or, performance,
enforcement ofor registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.06).
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Revolving Borrowings and any prepayments or repayments of Revolving Loans
occurring on such date; (b) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swing Line Loans occurring on such
date; and (c) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of amounts paid under
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
“Overadvance” has the meaning given to such term in Section 2.03(g).
“Overadvance Loan” means a Base Rate Revolving Loan made when an Overadvance
exists or is caused by the funding thereof.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).





--------------------------------------------------------------------------------





“Participant Register” has the meaning specified in Section 11.06(d).
“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Permitted Liens” means the types of Liens described in clauses (c), (d), and
(r) of Section 8.01.
“Permitted Refinancing Indebtedness” means any refinancing, refunding, renewal
or extension of any Indebtedness; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the average life to maturity of any refinancing,
refunding, renewal or extension of such Indebtedness permitted hereby is not
less than the then average life to maturity of the Indebtedness so refinanced or
replaced, (iii) the direct or contingent obligors with respect to such
Indebtedness are not changed as a result of or in connection with such
refinancing, refunding, renewal or extension in a manner adverse to the
Administrative Agent and the Lenders in any material respect and (iv) any
refinancing, refunding, renewal or extension of Indebtedness subordinated to the
Obligations shall be on terms no less favorable to the Administrative Agent and
the Lenders, and no more restrictive to the Borrowers, than the subordinated
Indebtedness being refinanced, refunded, renewed or extended and in an amount
not less than the amount outstanding at the time thereof.
“Permitted Subordinated Debt” means, individually or collectively as the context
may indicate, (a) the Subordinated Notes and (b) any otherany unsecured
subordinated notes issued by the Company having terms consistent with the
following: (i) subordination in right of payment to the Obligations pursuant to
terms and conditions substantially similar to those set forth in the
Subordinated Notes Indenture or other terms and conditions acceptable to the
Administrative Agent in the exercise of its reasonable discretion, (ii) no
scheduled payments of principal for at least one year following the Revolving
Credit Maturity Date, (iii) commercially reasonable interest rates, (iv) the
absence of financial maintenance covenants, and (v) the absence of covenants or
any other terms or conditions that, taken as a whole, are more restrictive than
the covenants, terms and restrictions contained in this Agreement and the other
applicable Loan Documents; provided, in each case that such Indebtedness is
either exchanged for, or 100% of the proceeds of such Indebtedness is used to
repay, redeem or repurchase, in whole or in part, the Subordinated Notes or
otherany Permitted Subordinated Debt and to pay related premiums, interest,
fees, costs and expenses.
“Permitted Subordinated Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing or executed in connection with Permitted Subordinated
Debt, in each case as amended, supplemented, amended and restated or otherwise
modified in accordance with Section 8.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), that is maintained (i) for employees of the
Company (or any such plan to which the Company is required to contribute on
behalf of its employees); or (ii) for employees of an ERISA Affiliate (or any
such plan to which the ERISA Affiliate is required to contribute on behalf of
its employees), but only if the Company or any Borrower could have an obligation
to make contributions to such plan.
“Platform” has the meaning specified in Section 7.02.





--------------------------------------------------------------------------------





“Prime Rate” means the rate of interest announced by Bank of America from time
to time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Pro Forma Availability” means for any date of calculation, the pro forma
Availability on such date determined as if the applicable Acquisition,
Investment, Restricted Payment or payment had been consummated on such date.
“Properly Contested” means with respect to any obligation of a Borrower, (a) the
obligation is subject to a bona fide dispute regarding amount or such Borrower’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d) no Lien
is imposed on any Collateral, unless bonded and stayed to the satisfaction of
Administrative Agent; and (e) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.
“Protective Advance” has the meaning specified in Section 2.03(h).
“Pro Rata Share” means, with respect to each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Revolving Lender at such time, subject to adjustment as provided in Section
2.18, and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the Aggregate Commitments have been terminated at
such time, then the Pro Rata Share of each Revolving Lender shall be the Pro
Rata Share of such Revolving Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to Section
11.06. The initial Pro Rata Share of each Revolving Lender is set forth opposite
the name of such Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party hereto, as
applicable.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management and Other Services.
“Related Credit Debt” means Indebtedness and other obligations of a Borrower
arising under Related Credit Arrangements.
“Related Credit Reserve” means the aggregate amount of reserves established by
Administrative Agent in amounts set forth in the written notices to the
Administrative Agent referenced in the definition of "Secured Related Credit
Obligations" and as such amount may be adjusted by the Administrative Agent
based on such notices or otherwise increased, in its Credit Judgment, from time
to time in its discretion in respect of Secured Related Credit Obligations.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Related Swap Contract” means all Swap Contracts that are entered into or
maintained by any Borrower or Restricted Subsidiary with a Lender or Affiliate
of a Lender that are not prohibited by the express terms of the Loan Documents.
“Related Treasury Management and Other Services” means (a) all arrangements for
the delivery of treasury management services, (b) all commercial credit card,
merchant card and purchasing card services; and (c) all other banking products
or services (including leases), other than Letters of Credit, in each case, to
or for the benefit of any Borrower or Restricted Subsidiary which are entered
into or maintained with a Lender or Affiliate of a Lender and which are not
prohibited by the express terms of the Loan Documents.





--------------------------------------------------------------------------------





“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver; provided that
the Administrative Agent shall not institute a Rent and Charges Reserve (or
otherwise exclude Inventory from the definition of Eligible Inventory) as a
result of the failure to deliver an appropriate Lien Waiver with respect to such
locations leased as of the Closing Date and thereafter, until 60 days following
the Closing Date (or, if later, within 60 days following the date such location
is acquired or leased).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reporting Trigger Period” means the period (a) commencing on the day after the
continuation for threefive (5) consecutive Business Days of Availability being
less than the Reporting Trigger Threshold and (b) continuing until the date that
during the previous thirty (30) consecutive days, Availability has been greater
than the Reporting Trigger Threshold at all times during such period.
“Reporting Trigger Threshold” means the greater of (a) 12.5% of the Aggregate
CommitmentsLoan Cap at such time and (b) $25,000,000.21,500,000.
“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 5550% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 5550% of the Total Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that any Revolving Credit Commitment
of, and the portion of the Total Outstandings (including risk participations in
Letters of Credit and Swing Line Loans) held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Reserve” means any reserve constituting all or any portion of the Availability
Reserve or the Borrowing Base Reserve.
“Responsible Officer” means, with respect to each Borrower, the chief executive
officer, president, chief financial officer, treasurer, controller or assistant
treasurer or any vice president of such Borrower or any other officer or
employee of the applicable Borrower designated in a prior written notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof). For avoidance of doubt, payments
pursuant to any shared services agreement described in Section 8.08 shall not be
deemed to be Restricted Payments.
“Restricted Subsidiaries” means all Subsidiaries of the Company other than the
Unrestricted Subsidiaries.
“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or any other Restricted
Subsidiary to declare or make any Restricted Payment.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) each date of any
Revolving Loan Notice for a Base Rate Loan under Section 2.04(c)(i), (e) each
date of payment of funds in an Alternative Currency by the Administrative Agent
to





--------------------------------------------------------------------------------





the L/C Issuer pursuant to Section 2.04(c)(ii), and (f) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to Section
2.02.
“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.02, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Credit Facility” means the facility described in Sections 2.02, 2.04
and 2.05 providing for Revolving Loans, Swing Line Loans and Letters of Credit
to or for the benefit of the Borrowers by the Revolving Lenders, Swing Line
Lender and L/C Issuer, as the case may be, in the maximum aggregate principal
amount at any time outstanding of $225,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.
“Revolving Credit Maturity Date” means the earliest of (a) December 18, 2017,
(b) 60 days prior to the final maturity of the Subordinated Notes, or (cJuly 13,
2021, or (b) such earlier date upon which the Outstanding Amounts under the
Revolving Credit Facility, including all accrued and unpaid interest, are
required to be paid in full, and all Revolving Credit Commitments terminated, in
accordance with the terms hereof.
“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.
“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to any
Borrower pursuant to Section 2.02, except as otherwise provided herein.
“Revolving Loan Note” means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C.
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.03(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
“S&P” means Standard & Poor’s RatingsFinancial Services, LLC a
divisionsubsidiary of The McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the L/C Issuer to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
“Sanctioned Country” means, at any time, a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/ index.html, or as otherwise
published from time to time. or territory which is itself the subject or target
of any Sanctions and with which dealings are prohibited under applicable law.
“Sanctioned Person” means, at any time, (a) a Person named on the list of
“Specially Designated Nationals and Blocked Persons”any Person listed in any
Sanctions related list of designated Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person, the U.S. Department of State, or by the United Nations Security
Council, the European Union or any EU member state, (b) any Person operating,
organized or resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC or (c) any Person owned or controlled





--------------------------------------------------------------------------------





by any such Person described in clause (a) or (b) above, with respect to (a),
(b) or (c) above, only to the extent dealing with such Person is prohibited by
applicable law.
“Sanction(s)” means applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury (“HMT”).
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in that certain Second Amendment to Credit Agreement dated as of
November 25, 2014 among Borrowers, Lenders and Administrative Agent.
“Second Lien Obligations” means Indebtedness issued by the Company or any of its
Restricted Subsidiaries having terms consistent with, but not limited to, the
following: (a) such Indebtedness may be secured by a Lien that is (i) secondary
and expressly subordinated to the first priority security interest of the
Administrative Agent for the benefit of the Secured Parties in any property
constituting Collateral immediately prior to the Second Amendment Effective Date
and (ii) first priority with respect to any property of the Company and its
Subsidiaries other than property constituting Collateral immediately prior to
the Second Amendment Effective Date; (b) the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien on all property (other
than property constituting Collateral immediately prior to the Second Amendment
Effective Date) securing the Second Lien Obligations, which Lien shall be
secondary and expressly subordinated to the first priority security interest of
the holders of the Second Lien Obligations; (c) the terms and conditions of such
Indebtedness and all Liens described under clause (a) and (b) above shall be
subject to an intercreditor agreement reasonably acceptable to the
Administrative Agent and the Borrowers; and (d) none of the maturity date, any
scheduled payment of principal (other than annual scheduled amortization of up
to 1.0% of the original principal amount of such Indebtedness) or any obligation
to repurchase or prepay such Indebtedness (whether absolute or at the option of
the holder (other than as a result of customary mandatory prepayments)) occurs
for at least one year following the Revolving Credit Maturity Date; provided
that, in connection with the incurrence of such Indebtedness, (i) the Borrowers
shall have entered into amendments to the Security Agreement and other Security
Instruments reasonably acceptable to the Administrative Agent to reflect the
all-assets nature of the Collateral and the Administrative Agent’s Liens
(subject to the intercreditor agreement referred to above), (ii) Administrative
Agent shall have received on or prior to the date of consummation thereof (or,
in the case of clause (C) below, concurrently with any delivery thereof to the
holders of the Second Lien Obligations) (A) to the extent then required to be
tested, a Compliance Certificate demonstrating compliance (calculated on a pro
forma basis in accordance with Sections 1.03(c) and (d), as applicable) with the
financial covenant set forth in Section 8.12, (B) fully executed copies of the
definitive documentation for the Second Lien Obligations, (C) if applicable,
reasonably satisfactory mortgages and mortgage related documents (including, to
the extent reasonably requested by the Administrative Agent, appraisals, title
insurance, surveys, flood zone certifications and other customary related
mortgage documentation), and (D) UCC-3 amendments reflecting the all-assets
nature of the Collateral and the modifications to the Security Instruments
referred to above and (iii) no Event of Default shall exist immediately prior to
or arise as a result of the incurrence of such Indebtedness.of the Company under
the Term Loan Agreement.
“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders and such other Persons for
whose benefit the Lien thereunder is conferred, as therein provided.
“Secured Related Credit Obligations” means Related Credit Debt owing to a
Secured Related Credit Provider, up to the maximum amount (in the case of any
Secured Related Credit Provider other than Bank of America and its Affiliates)
specified by such provider in writing to Administrative Agent (which shall be
included in the Related Credit Reserve), which amount may be established or
increased (by further written notice to Administrative Agent from time to time)
as long as no Default or Event of Default exists and establishment of a Related
Credit Reserve for such amount and all other Secured Related Credit Obligations
would not result in an Overadvance.
“Secured Related Credit Provider” means (a) Bank of America or any of its
Affiliates; and (b) any Lender or Affiliate of a Lender that is a provider under
a Related Credit Arrangement, provided that such provider delivers written
notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, by the later of (i) 10 days following the Closing Date or
(ii) 10 days following the entering into of the Related Credit Arrangement,
which written notice shall (A) describe the Related Credit Arrangement and set
forth the maximum amount thereunder to be secured by the Collateral and the
methodology to be used in calculating such amount and (B) contain an agreement
by such Lender or the applicable Affiliate of a Lender to be bound by Section
10.12.





--------------------------------------------------------------------------------





“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
“Security Agreement” means the ABL Pledge and Security Agreement, dated as of
the date hereofNovember 25, 2014, by the Borrowers to the Administrative Agent
for the benefit of the Secured Parties, substantially in the form of Exhibit F,
as supplemented from time to time by the execution and delivery of Security
Joinder Agreements pursuant to Section 7.12.
“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including any Security Joinder Agreements),
each Deposit Account Control Agreement, and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Borrower shall grant
or convey to the Administrative Agent or the Lenders a Lien in, or any other
Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations or any other obligation under any Loan Document, as
any of them may be reinstated from time to time in accordance with the terms
hereof and thereof.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Borrower to the Administrative Agent pursuant to Section
7.12.
“Senior Notes” means the unsecured 8¾% senior notes due 2020 in an aggregate
principal amount of $225,000,000 issued on the Closing Date by the Company
pursuant to the Senior Notes Indenture, as in effect on the Closing Date and,
thereafter, as amended, supplemented and/or restated or otherwise modified in
accordance with Section 8.11, and any registered exchange notes issued in
exchange therefor.
“Senior Notes Documents” means the Senior Notes and the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture, dated as of August 26, 2010, among
the Company, the guarantors signatory thereto, and The Bank of New York Mellon
Trust Company, N.A., as trustee, as in effect on the Closing Date and,
thereafter, as amended, supplemented, amended and restated or otherwise modified
in accordance with Section 8.11.
“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not "insolvent" within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. "Fair salable value"
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“SPC” has the meaning specified in Section 11.06(h).
“Specified Event of Default” means any Event of Default of the type described in
Section 9.01(a), Section 9.01(b)(i) (solely with respect to failure to observe
or perform any covenant, condition or agreement contained in Section 8.12),
Section 9.01(b)(ii) (solely with respect to failure to observe or perform any
covenant, condition or agreement contained in Section 3.02(a)), Section 9.01(d)
(solely with respect to representations, warranties and certifications set forth
in any Borrowing Base Certificate), Section 9.01(f) or Section 9.01(g).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act).
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have





--------------------------------------------------------------------------------





as of the date of determination a spot buying rate for any such currency; and
provided further that the L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Notes” means the unsecured 7 3/8% senior subordinated notes due
2017 issued by the Company pursuant to the Subordinated Notes Indenture in an
aggregate principal amount of $425,000,000 on May 24, 2007, as in effect on the
Closing Date and, thereafter, as amended, supplemented, amended and restated or
otherwise modified in accordance with Section 8.11, and any registered exchange
notes issued in exchange therefor.
“Subordinated Notes Documents” means the Subordinated Notes and the Subordinated
Note Indenture.
“Subordinated Notes Indenture” means the Indenture, dated as of May 24, 2007,
among the Company, the guarantors signatory thereto, and The Bank of New York,
as trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 8.11.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company and shall include, without limitation,
the Unrestricted Subsidiaries.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form





--------------------------------------------------------------------------------





on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of a Borrower.
“Swing Line Sublimit” means an amount equal to the greater of (a) $25,000,000
and (b) 10% of the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.
“Syndication Agent” means JPMorgan in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Sharing Agreement” means the Income Tax Allocation Agreement dated May 26,
2006 between Walter Industries Inc. now d/b/a Walter Energy and Mueller Water
Products, Inc.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Agent” means Bank of America, N.A., in its capacity as administrative
agent for the Term Loan Lenders, together with its successors and assigns in
such capacity.
“Term Loan Agreement” means the $500,000,000 Term Loan Credit Agreement, dated
as of November 25, 2014, among the Company, the guarantors signatory thereto,
the Term Loan Lenders and the Term Loan Agent, as amended, supplemented,
restated or otherwise modified from time to time in accordance with Section
8.11(b) and the Intercreditor Agreement.
“Term Loan Documents” means the Term Loan Agreement and the other “Loan
Documents” as defined in the Term Loan Agreement.
“Term Loan Lenders” means each of the “Lenders” as defined in the Term Loan
Agreement.
“Third Amendment Effective Date” means the “Third Amendment Effective Date” as
defined in that certain Third Amendment to Credit Agreement dated as of July 13,
2016 among Borrowers, Lenders and Administrative Agent.
“Title Policy” means a lender’s policy of title insurance utilizing the American
Land Title Association 2006 Form extended coverage, or such other form as is
reasonably acceptable to the Administrative Agent or, if applicable, a binding
marked commitment to issue such policy with a final policy to be dated the date
of recording of the Mortgages, issued by a title company selected by the
Borrowers and reasonably acceptable to the Administrative Agent, insuring the
Lien of the applicable Mortgage in an amount at least equal to the Fair Market
Value of such real property (or such lesser amount as shall be agreed to by the
Administrative Agent in its reasonable discretion) in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
those exceptions which are either Liens permitted under Section 8.01 or are
otherwise reasonably approved by the Administrative Agent and containing such
endorsements as the Administrative Agent shall reasonably require.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations.
“Transactions” means, individually or collectively as the context may indicate,
(a) the incurrence of the Second Lien Obligations, (b) the consummation of the
repurchase or prepayment of the Senior Notes and/or Subordinated Notes and (b)
the entering into by the Borrowers of the SecondThird Amendment to Credit
Agreement on the SecondThird Amendment Effective Date.
“Tyco” means Tyco International Ltd., a corporation organized under the laws of
Switzerland, and any of its successors and predecessors in interest.





--------------------------------------------------------------------------------





“Tyco Indemnity” means the indemnity provided by Tyco under certain acquisition
documents pursuant to which a predecessor of Tyco sold the Mueller Co. and Anvil
businesses to a predecessor owner, which indemnity continues indefinitely and
covers certain liabilities (including environmental liabilities) relating to the
time prior to August 1999 and which indemnity is more fully described in the
Company’s periodic filings with the SEC and notes to financial statements.
“Type” means with respect to a Revolving Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unrestricted Subsidiaries” means (a) each Subsidiary of the Company listed on
Schedule 1.01(a) and (b) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to Section
7.15 subsequent to the Closing Date.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
4.01(e)(ii)(B)(3).
“Value” means (a) for Eligible Inventory, its value determined on the basis of
the lower of cost or market, calculated on a first-in, first out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Eligible Account, its face
amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person, in each case for an Eligible Account payable in
Canadian Dollars, the Dollar Equivalent of such Canadian Dollar amounts.
“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and





--------------------------------------------------------------------------------





“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Agent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)All defined terms used in the calculation of Consolidated Fixed Charge
Coverage Ratio hereof shall be calculated on a historical pro forma basis giving
effect (by inclusion or exclusion, as applicable), during any period of
measurement that includes any Acquisition permitted by Section 8.13 or any
Disposition permitted by Section 8.05(e), to the actual historical results of
the Person so acquired or disposed and which amounts shall include only
adjustments as are permitted under Regulation S-X of the SEC or are otherwise
reasonably satisfactory to the Administrative Agent.
(d)Any pro forma calculation of the Consolidated Fixed Charge Coverage Ratio
shall be made (i) as if all Indebtedness incurred or repaid or Acquisition or
Investments made at the time of such measurement had been incurred or repaid or
made, as applicable, on the first day of the Measurement Period most recently
ended for which the Borrower Agent has delivered (or were required to deliver)
financial statements pursuant to Section 7.01(a) or 7.01(b) and (ii) pro forma
for any other element of the relevant transaction that would affect the
calculation of Consolidated Fixed Charge Coverage Ratio.
(e)For the avoidance of doubt, the term “the Company and its Restricted
Subsidiaries” as used in the defined terms used in the calculation of the
Consolidated Fixed Charge Coverage Ratio shall not include any consolidation of
the assets, liabilities or results of operations of the Unrestricted
Subsidiaries in the assets, liabilities or results of the Company or any
Restricted Subsidiary.
(f)Consolidation of Variable Interest Entities. Except as expressly provided
otherwise herein, all references herein to consolidated financial statements of
the Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Interpretation No. 46 -
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
(g)In computing financial ratios and other financial calculations of the Company
and its Restricted Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Restricted Subsidiaries shall
be calculated at par value irrespective if the Company has elected the fair
value option pursuant to FASB Interpretation No. 159 - The Fair Value Option for
Financial Assets and Financial Liabilities-Including an amendment of FASB
Statement No. 115 (February 2007).
1.04    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“General Intangibles,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right,” “Securities Account” and “Supporting Obligation.”





--------------------------------------------------------------------------------





1.05    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.06    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.


1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.08    Exchange Rates; Currency Equivalents. (a) The L/C Issuer shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of L/C Credit Extensions and Outstanding Amounts denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrowers hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.
(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.
1.09    Additional Alternative Currencies. (a) The Borrowers may from time to
time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuer, in their sole discretion). The Administrative Agent
shall promptly notify the L/C Issuer of any such request. The L/C Issuer shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.
(c)Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower Agent and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower Agent.
1.10    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.





--------------------------------------------------------------------------------





(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Credit Extensions, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, L/C Issuers or any Lender.
Borrower Agent hereby accepts such appointment. Administrative Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Administrative Agent, L/C Issuers and Lenders
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any or all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it. Upon not less than 10 days prior notice to the Administrative Agent, the
Borrower Agent may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Agent. The Administrative Agent shall give
notice of such resignation to the Lenders.
2.02    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make, convert and continue Revolving
Loans to the Borrowers on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Borrowing, (i) the Total Outstandings shall not
exceed the Loan Cap (excluding any applicable L/C Reserve), and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Revolving Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.02, prepay under Section 2.06, and reborrow under this Section
2.02. Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
2.03    Borrowings, Conversions and Continuations of Committed Loans.
(a)Each Revolving Borrowing, each conversion of Revolving Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower Agent’s irrevocable notice to the Administrative Agent pursuant to
a Revolving Loan Notice, which Revolving Loan Notice may be given by telephone
or other customary electronic meanstelephonic or written. Each such
noticeRevolving Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Not later than 11:00 a.m.,
(i) three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans, the Administrative Agent shall
notify the Borrower Agent (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Revolving Lenders.
Each telephonic notice by the Borrower Agent pursuant to this Section 2.03(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower Agent (unless such Revolving Loan Notice is being
delivered by the Swing Line Lender pursuant to Section 2.05(c) or by the
Administrative Agent on behalf of the L/C Issuer pursuant to Section
2.04(c)(i)); provided that the lack of such prompt confirmation shall not affect
the conclusiveness or binding effect of such telephonic notice. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $2,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Revolving Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower Agent is
requesting a Borrowing, a conversion of Revolving Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. Each written Revolving
Loan Notice shall be substantially in the form of Exhibit A attached hereto. If
the Borrower Agent fails to specify a Type of Revolving Loans in a Revolving
Loan Notice or if the Borrower Agent fails to give a timely notice requesting a
conversion or continuation of Loans, then the applicable Loans shall, subject to
the last sentence of this Section 2.03(a), be made as, or continued as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to





--------------------------------------------------------------------------------





the applicable Eurocurrency Rate Loans. If the Borrower Agent requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of three months.
(b)Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Revolving Lender of the amount of its Pro Rata Share of the
applicable Revolving Loans. If no timely notice of a conversion or continuation
is provided by the Borrower Agent, the Administrative Agent shall notify each
Revolving Lender of the details of any automatic conversion to Base Rate Loans
as described in the preceding subsection.
Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Revolving
Loan Notice. A Revolving Lender may cause an Affiliate to fund or make the
amount of its Loan available in accordance with the foregoing provisions. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
Agent either by (i) crediting the account of the Borrower Agent on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower Agent; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower Agent, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, second, to the
payment in full of any such Swing Line Loans, and third, to the Borrower Agent
as provided above.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)The Administrative Agent shall promptly notify the Borrower Agent and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower Agent and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
at any time be more than ten Interest Periods in effect with respect to the
Revolving Credit Facility.
(f)Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including costs
and expenses pursuant to Section 11.04(a), L/C Obligations, Cash Collateral and
Secured Related Credit Obligations) shall be deemed to be a request for Base
Rate Loans on the due date, in the amount of such Obligations. The proceeds of
such Base Rate Loans shall be disbursed as direct payment of the relevant
Obligation. In addition, Administrative Agent may, at its option, charge such
Obligations against any operating, investment or other account of a Borrower
maintained with Administrative Agent or any of its Affiliates.
(g)If the aggregate Revolving Loans exceed the Loan Cap (“Overadvance”) at any
time, the excess amount shall be payable by Borrowers within 1 Business Day of a
demand by Administrative Agent, but all such Revolving Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Unless its authority has been revoked in writing by Required
Lenders, Administrative Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Administrative
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance does not exceed 10% of the Loan Cap; and (b) regardless of whether
an Event of Default exists, if Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased so that the total outstanding amount of the
Overadvance exceeds 10% of the Loan Cap, and (ii) does not continue for more
than 30 consecutive days. In no event shall Overadvance Loans be required that
would cause the outstanding Revolving Loans and L/C Obligations to exceed the
Aggregate Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Administrative Agent or Lenders of
the Event of Default caused thereby. In no event shall any Borrower or other
Borrower be deemed a beneficiary of this Section nor authorized to enforce any
of its terms.
(h)Administrative Agent shall be authorized, in its discretion, at any time that
any conditions in Article V are not satisfied, to make Base Rate Revolving Loans
(“Protective Advances”) (a) up to an aggregate amount (when combined with any
outstanding Overadvance) of up to 10% of the Loan Cap at any time, if the
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to Borrowers under any
Loan Documents, including costs, fees and expenses. Each Lender shall
participate





--------------------------------------------------------------------------------





in each Protective Advance in an amount equal to its Pro Rata Share of such
Protective Advance. In no event shall the Administrative Agent make any
Protective Advance that would cause the sum of outstanding Revolving Loans plus
L/C Obligations to exceed the Aggregate Commitments. Required Lenders may at any
time revoke Administrative Agent’s authority to make further Protective Advances
by written notice to Administrative Agent. Absent such revocation,
Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.
(i)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower Agent, the Administrative Agent, and such
Lender.
2.04    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the earlier to occur of the Letter of Credit
Expiration Date or the termination of the Availability Period, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies at the
request of the Borrower Agent for the account of the Company, any other Borrower
or any Restricted Subsidiary and to amend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Company, any other Borrower
or any Restricted Subsidiary and any drawings thereunder; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Revolving Lender shall be obligated to participate
in any Letter of Credit, if as of the date of such L/C Credit Extension, (A) the
Total Outstandings would exceed the Aggregate Commitments, (B) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans would exceed such Revolving Lender’s Revolving
Credit Commitment, and (C) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Each request by the Borrower Agent for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower Agent that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit, if:
(A)subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) as to standby Letters of Credit, more than twelve months
after the date of issuance or last renewal, and (ii) as to commercial Letters of
Credit, later than the earlier of (1) 270 days after the date of issuance
thereof and (2) 60 days before the Letter of Credit Expiration Date, unless in
each case the Required Lenders have approved such expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders and the L/C Issuer have
approved such expiry date;
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;





--------------------------------------------------------------------------------





(C)such Letter of Credit is in an initial amount less than the Dollar Equivalent
of $10,000; provided, that the Administrative Agent and L/C Issuer agree that up
to 15 Letters of Credit may be issued and outstanding hereunder in amounts less
than the Dollar Equivalent of $10,000;
(D)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer with the Borrowers or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;
(E)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or
(F)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent or a Borrower. Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; (G) the name of any Restricted Subsidiary (other than a
Borrower applicant) for whose account the Letter of Credit is to be issued, if
applicable and (H) such other matters as the L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower Agent shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall





--------------------------------------------------------------------------------





not then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Company, a Borrower or the applicable Restricted Subsidiary or enter into
the applicable amendment, as the case may be, in each case in accordance with
the L/C Issuers usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times the amount of such Letter of
Credit.
(iii)If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower Agent shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower Agent that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or presentation of documents under such Letter of Credit, the L/C Issuer
shall notify the Borrower Agent and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrowers
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower Agent shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse the L/C Issuer in Dollars. If, for any reason, the Borrowers are
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall notify the Borrower Agent of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 1:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), any Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Borrowers fail so to reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing or payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Borrower Agent shall be deemed to have requested a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Revolving Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.





--------------------------------------------------------------------------------





(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer, in Dollars, at the Administrative Agent’s Office for Dollar
denominated payments an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower Agent in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.04(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.04.
(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.
(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower Agent of a Revolving Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof in Dollars (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s L/C Advance was outstanding) and in the same funds
as those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. The obligations of





--------------------------------------------------------------------------------





the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit (whether or not issued for
the account of a Restricted Subsidiary that is not a Borrower) and to repay each
L/C Borrowing shall be joint and several and absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)(v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any other
Borrower or in the relevant currency markets generally; or
(ix)(vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiaryof its Subsidiaries.
The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, a Lender, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties, nor any correspondent, participant or assignee





--------------------------------------------------------------------------------





of the L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.04(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit presented for payment in strict compliance with its terms and conditions.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower Agent, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuanceUCP shall apply
to each commercial Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to any Borrower for, and the L/C Issuer’s rights
and remedies against the Borrowers shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)Letter of Credit Fees. Subject to the provisions of the last sentence of this
subsection (h), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, in
Dollars, a Letter of Credit Fee for each Letter of Credit equal to the
Applicable Rate for Eurocurrency Rate Loans times the Dollar Equivalent of the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Pro Rata Shares allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. Such
Letter of Credit Fees shall be computed on a monthly basis in arrears. Such
Letter of Credit Fees accrued through the last day of each month and shall be
due and payable on the first day of each month, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate for Eurocurrency Rate Loans during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate for Eurocurrency Rate Loans separately for each period during
such quarter that such Applicable Rate was in effect. At all times that the
Default Rate shall be applicable to any Loans pursuant to Section 2.09(b), the
Letter of Credit Fees payable under this subsection (i) shall accrue and be
payable at the Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by the L/C
Issuer in the amount of 0.125% times the Dollar Equivalent of the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such fronting
fees shall be computed on a monthly basis in arrears. Such fronting fee shall
accrue through the last day of each month and shall be due and payable on the
first day of each month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit issued by it
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.





--------------------------------------------------------------------------------





(k)Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary or any other
Borrower, each Borrower shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries or any other Borrower inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Restricted Subsidiaries or other Borrower.
2.05    Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, but shall not be obligated to, make loans in reliance
upon the agreements of the other Lenders set forth in this Section 2.05 in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Revolving Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Credit Commitment; provided, however, (x) that
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Credit Commitment, and provided,
further, that(y) the Borrowers shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits and subject to the discretion of the Swing Line
Lender to make Swing Line Loans, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.05, prepay under Section
2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall be abear
interest only at a rate based on the Base Rate Revolving Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Pro Rata Share times the amount of such Swing
Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent pursuant to a Swing Line Loan Notice, which Swing Line Loan
Notice may be given by telephonetelephonic or written. Each such noticeSwing
Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice by the Borrower Agent pursuant to this Section 2.05(b) must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
(i) deliver notice to the Borrower Agent and the Administrative Agent as to
whether it will or will not make such Swing Line Loan available to the Borrowers
and, if agreeing to make such Swing Line Loan, (ii) confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 1:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower Agent at its office by crediting the account of
the Borrower Agent on the books of the Swing Line Lender in Same Day Funds.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion, but no
less frequently than weekly, may request, on behalf of the Borrowers (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Revolving Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Revolving Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 5.02. The Swing Line Lender shall furnish
the Borrower Agent with a copy





--------------------------------------------------------------------------------





of the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Revolving Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Revolving
Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.
(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.05(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.
(f)Payments Directly to Swing Line Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.





--------------------------------------------------------------------------------





2.06    Prepayments.
(a)The Borrowers may, upon notice from the Borrower Agent to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans under the
Revolving Credit Facility in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof or the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable share of such prepayment. If
such notice is given by the Borrower Agent, any Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 4.05. Subject
to Section 2.18, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their Pro Rata Shares.
(b)The Borrowers may, upon notice by the Borrower Agent to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each such notice
shall specify the date and amount of such prepayment. If such notice is given,
the Borrower Agent shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrowers shall immediately
prepay Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(c) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans, the Total Outstandings exceed the
Aggregate Commitments then in effect.
(d)In addition to any optional payments of principal of the Revolving Loans
effected under subsection (a) above, if a Dominion Trigger Period then exists,
no later than 30 calendar days following the receipt of any Net Cash Proceeds
from any Disposition of Collateral permitted by Section 8.05(g), the Borrower
Agent shall deliver to the Administrative Agent a calculation of the amount of
such Net Cash Proceeds and the Borrowers shall make, or shall cause the Borrower
Agent to make, a prepayment to the Administrative Agent, for the benefit of the
applicable Lenders, of the Outstanding Amount of the Revolving Loans in an
amount equal to one hundred percent (100%) of such Net Cash Proceeds.
(e)Any prepayment of a Eurocurrency Rate Loan under this Section 2.06 shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4.05. Each prepayment under this Section
2.06 shall be applied to the Loans of the applicable Lenders in accordance with
their Pro Rata Shares.
2.07    Termination or Reduction of Commitments. The Borrowers may, upon notice
by the Borrower Agent to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, or the entire
remaining Aggregate Commitments, (iii) the Borrowers shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Letter of Credit Sublimit unless otherwise
specified by the Borrower Agent. Any reduction of the Aggregate Commitments
shall be applied to the Revolving Credit Commitment of each Revolving Lender
according to its Pro Rata Share. All commitment fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
2.08    Repayment of Loans.
(a)Each Borrower jointly and severally agrees to repay to the Revolving Lenders
on the Revolving Credit Maturity Date the aggregate principal amount of
Revolving Loans outstanding on such date.
(b)Each Borrower jointly and severally agrees to repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Revolving Credit Maturity Date.





--------------------------------------------------------------------------------





(c)Each Borrower jointly and severally agrees to repay all Obligations other
than Revolving Loans, including L/C Obligations and costs and expenses pursuant
to Section 11.04(a), as provided in the Loan Documents or, if no payment date is
specified, within 2 Business Days of a demand therefor by the Administrative
Agent.
(d)The Loans, L/C Obligations and other Obligations shall constitute one general
obligation of Borrowers and (unless otherwise expressly provided in any Loan
Document) shall be secured by Administrative Agent’s Lien upon all Collateral;
provided, however, that Administrative Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.
2.09    Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(b)If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, the Borrowers shall pay interest, at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws, on the principal amount of all
outstanding Obligations upon the affirmative vote of the Required Lenders.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
(a)Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee (the “Commitment Fee”) in Dollars equal to 0.3750.25% (the
“Commitment Fee Percentage”) per annum times the amount by which the Aggregate
Commitments exceeded the sum of (i) the average daily actual Outstanding Amount
of Revolving Loans (but not Swing Line Loans) and (ii) the average daily actual
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.18, during the immediately preceding calendar quarter; provided, that
if, for any calendar quarter, the sum of (i) the average daily actual
Outstanding Amount of Revolving Loans (but not Swing Line Loans) and (ii) the
average daily actual Outstanding Amount of L/C Obligations is greater than or
equal to 50% of the Aggregate Commitments, subject to adjustment as provided in
Section 2.18, the Commitment Fee Percentage for such calendar quarter shall
equal 0.25%. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and the amount accrued through the end of
each calendar quarter shall be due and payable in arrears on the first day of
each calendar quarter, commencing with the first such date to occur after the
Closing Date and on the Revolving Credit Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears. Notwithstanding anything to the contrary
contained in this Section 2.10(a), for the purposes of calculating the
Commitment Fee for the calendar quarter ended December 31, 2012, the Commitment
Fee Percentage from the beginning of such calendar quarter until the First
Amendment Effective Date shall be deemed to be 0.50%.
(b)Other Fees. The Borrowers shall pay to the Arrangers, the Administrative
Agent and each of the Lenders, for their own respective accounts, in Dollars,
such fees as shall have been separately agreed upon in writing (including in the
Fee Letter) in the amounts and at the times so specified, including an annual
administrative fee payable to the Administrative Agent. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including when the
Base Rate is determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.





--------------------------------------------------------------------------------





(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) Average Availability as of any applicable date was
inaccurate and (ii) a proper calculation of Average Availability would have
resulted in higher pricing for such period, the Borrower Agent shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article IX.
Each Borrower’s obligations under this paragraph shall survive the termination
of the Aggregate Commitments and the repayment of all other Obligations
hereunder.
2.12    Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records (a “Loan Account”) maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The Loan Accounts
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the Loan Accounts
maintained by any Lender and the Loan Accounts of the Administrative Agent in
respect of such matters, the Loan Accounts of the Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrowers shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Loan Note, which
shall evidence such Lender’s Loans in addition to such Loan Accounts. Each
Lender may attach schedules to its Revolving Loan Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto. The Administrative Agent and each Lender may
maintain a single Loan Account in the name of Borrower Agent or the Borrowers,
and each Borrower confirms that such arrangement shall have no effect on the
joint and several character of its liability for the Obligations.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.12(b), and by each Lender in its account or accounts
pursuant to Section 2.12(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or any Lender to make an entry, or any finding that any
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the Obligations.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to such Lender its ratable share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)Application of Dominion Account Balances and other Amounts. During any
Dominion Trigger Period, the ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day. If, as a result of such application, a credit balance
exists, the balance shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Default or Event of Default exists.
Each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that Administrative Agent shall have
the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Administrative Agent deems advisable.





--------------------------------------------------------------------------------





(c)    Presumption by Administrative Agent.
(i)    Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 1:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.03) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers jointly and severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrowers, the interest rate applicable to Base
Rate Loans; provided that the Administrative Agent agrees that it shall first
make a request (which request may be telephonic) for payment from such
applicable Lender before making a request with respect thereto to the Borrowers.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower Agent the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan included in such Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii)Payments by Borrower. Unless the Administrative Agent shall have received
notice from the Borrower Agent prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the applicable Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
A notice of the Administrative Agent to any Lender or the Borrower Agent with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
(d)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(e)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any
participation in Letters of Credit and Swing Line Loans or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participations in Letters of Credit and Swing
Line Loans or to make its payment under Section 11.04(c).
(f)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans or the participations in
L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its ratable share
thereof as provided herein, then





--------------------------------------------------------------------------------





the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the applicable Revolving Loans and subparticipations in the participations in
L/C Obligations or Swing Line Loans, of the other Lenders, as the case may be,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the applicable Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Revolving Loans and/or other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.15    Increase in Revolving Credit Facility.
(a)Request for Increase. Provided there exists no Event of Default and no Event
of Default would arise therefrom (provided that, solely in the case of any
increase requested in connection with a Limited Condition Transaction, such
condition as of the date of funding such increase shall be that no Event of
Default exists or would arise therefrom, but as of the date of the related
commitment to fund such increase shall be limited to no Specified Event of
Default), upon notice to the Administrative Agent (which shall promptly notify
the Revolving Lenders), the Borrower Agent may from time to time request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $150,000,000 in the aggregate, which increase shall be on the same
terms and conditions as then exist for the Aggregate Commitments; provided that
(i) any such request for an increase shall be in a minimum amount of $25,000,000
(or $10,000,000 with respect to a first-in, last-out tranche) or, if less, the
entire unutilized amount of the maximum amount of all such requests set forth
above. At the time of sending such notice, the Borrower Agent (in consultation
with the Administrative Agent) shall specify the time period within which each
applicable Revolving Lender is requested to respond (which shall in no event be
less than five Business Days from the date of delivery of such notice to the
applicable Revolving Lenders).(b)    Revolving Lender Elections to Increase.
Each Revolving Lender shall notify the Administrative Agent within such time
period whether or not it agrees to commit to a portion of the requested increase
of the Revolving Credit Facility and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share. Any Revolving Lender not
responding within such time period shall be deemed to have declined to commit to
any portion of the requested increase. and (ii) up to $20,000,000 of such
increase may be used to establish a “first-in, last-out” tranche upon
substantially the same terms and conditions as the Revolving Credit Facility
immediately before giving effect thereto, except for advance rates not to exceed
(x) 5% of the Value of Eligible Non-Investment Grade Accounts and/or (y) the
lesser of (a) 10% of the Value of Eligible Inventory or (b) 5% of the NOLV
Percentage of the Value of Eligible Inventory, a separate borrowing base and
such other changes as are reasonable and customary for a first-in, last-out
facility, in each case as may be agreed in writing solely by the Administrative
Agent (such agreement not to be unreasonably withheld), the Borrowers and the
Lenders providing such facility in an amendment to this Agreement.
(b)[Reserved].
(c)Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower Agent and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower Agent may alsoinvite one or more Lenders to increase its Commitment and
also may invite additional financial institutions that are not Lenders (each,
unless an Affiliate of a Lender, acceptable to the Administrative Agent and the
L/C Issuer in the exercise of itstheir reasonable discretion) to become
Revolving Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel in the exercise of
their reasonable discretion (each such financial institution issuing a
commitment and becoming a Revolving Lender, an “Additional Commitment Lender”),
provided, however, that (x) any existing Lender approached by the Borrower Agent
to provide all or a portion of any such increase may elect or decline, in its
sole discretion, to provide all or any portion of such increase, and (y) without
the consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.





--------------------------------------------------------------------------------





(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section 2.15, the Administrative Agent and the Borrower
Agent shall determine the effective date (the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower Agent and the Revolving Lenders of the final allocation of
such increase among the Lenders providing such increase and the Increase
Effective Date.
(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower Agent shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Borrower (i) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (ii) in the case of the Borrower
Agent, certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents (or, solely as of the commitment date (but not as of the funding date)
with respect to an increase in connection with a Limited Condition Transaction,
each customary “SunGard” representation and warranty), or which are contained in
any document furnished at any time under or in connection herewith or therewith,
are true and correct in all material respects on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (B) no Default exists (provided that, in the case of any
Limited Condition Transaction, such condition shall be limited to any Specified
Events of Default as of the date of commitment to such increase, but shall not
be so limited as of the funding date of such increase). The Revolving Loans
outstanding on the Increase Effective Date shall be reallocated and adjusted
between and among the applicable Lenders, and the Borrowers shall pay any
additional amounts required pursuant to Section 4.05 resulting therefrom, to the
extent necessary to keep the outstanding applicable Revolving Loans ratable
among the applicable Lenders with any revised Pro Rata Shares, as applicable,
arising from any nonratable increase in the applicable Revolving Loans under
this Section 2.15. In addition to and not in limitation of the foregoing, as a
condition precedent to any increase pursuant to Section 2.15(a), the Borrower
Agent shall pay to the Administrative Agent, for the account of the
Administrative Agent and/or the Revolving Lenders (or Additional Commitment
Lenders) providing the applicable increase, such closing fees as shall be
mutually determined by the Administrative Agent and the Borrower Agent.
(f)Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
2.16    Nature and Extent of Each Borrower’s Liability.
(a)Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents. Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Administrative
Agent or any Lender with respect thereto; (iii) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by Administrative Agent or any Lender in respect thereof (including the
release of any security or guaranty); (iv) the insolvency of any Borrower; (v)
any election by the Administrative Agent or any Lender in proceeding under
Debtor Relief Laws for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of Administrative Agent or any Lender
against any Borrower for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except full payment in cash or Cash Collateralization of
all Obligations on the Facility Termination Date.
(b)Waivers. To the greatest extent permitted by applicable Law:
(i)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among each
Borrower, Administrative Agent and Lenders that the provisions of this Section
2.16 are of the essence of the transaction contemplated by the Loan Documents
and that, but for such provisions, Administrative Agent and Lenders would
decline to make Loans and issue Letters of Credit. Each Borrower acknowledges
that its guaranty pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.





--------------------------------------------------------------------------------





(ii)Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non‑judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.16. If, in taking any
action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that such Borrower might otherwise have had. Any election of
remedies that results in denial or impairment of the right of the Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. The
Administrative Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Administrative Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.16, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.
(c)Extent of Liability; Contribution.
(i)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.16 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.
(ii)If any Borrower makes a payment under this Section 2.16 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.16 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute, common law or any other Law.
(iii)Nothing contained in this Section 2.16 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), L/C Obligations relating to Letters
of Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.
(d)Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis. The Borrowers acknowledge that the Administrative Agent’s and Lenders’
willingness to extend credit and to administer the Collateral on a combined
basis hereunder is done at Borrowers’ request.
(e)Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Borrower, howsoever arising, to the full payment in cash or Cash
Collateralization of all Obligations on the Facility Termination Date.
2.17    Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit upon presentation and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Upon the





--------------------------------------------------------------------------------





request of the Administrative Agent or the L/C Issuer, if the Outstanding Amount
of all L/C Obligations as of any Revaluation Date exceeds the Letter of Credit
Sublimit then in effect, the Borrowers shall immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations in excess of the Letter of Credit
Sublimit. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the L/C Issuer, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure in respect of clause (a) of the
definition thereof (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than a Secured Party as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.18 or 9.02 in respect of Letters of Credit, Swing Line Loans or
Protective Advances shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, Protective Advances and obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation), prior to any other
application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or L/C Obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or L/C Obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 11.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 9.03), (y) in the case of Cash Collateral provided by
the Borrowers, the Borrower Agent and the L/C Issuer may mutually agree that
Cash Collateral shall not be released but instead held to support future L/C
Obligations, and (z) in the case of Cash Collateral provided by a Defaulting
Lender, such Defaulting Lender and the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure.
2.18    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan, Letter of Credit or Protective Advance; fourth, as the
Borrower Agent may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Agent, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting





--------------------------------------------------------------------------------





Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).
(iv)Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Protective Advances, Letters of Credit or Swing Line
Loans pursuant to Sections 2.03(h), 2.04 and 2.05, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Protective Advances, Letters of Credit and Swing Line Loans
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Lender.
(v)Notice to Lenders. The Administrative Agent shall use reasonable efforts to
give the Lenders notice of any Lender becoming a Defaulting Lender.
(b)Defaulting Lender Cure. If the Borrower Agent, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Protective Advances, Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.18(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.19 Extension of Revolving Credit Maturity Date. (a) Requests for Extension.
The Borrower Agent may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not less than 30 and not more than 90 days before
the then effective Revolving Credit Maturity Date (each, an “Existing Maturity
Date”), request that each Lender extend the Existing Maturity Date with respect
to such Lender for an additional year from the then Existing Maturity Date
(each, an “Extended Maturity Date”).
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 15 days after the date of the request for
extension, advise the Administrative Agent whether or not such Lender agrees to
such extension (and each Lender that determines not to so extend its Revolving
Credit Maturity Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Revolving Credit Lender to so agree.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section on the Business
Day immediately following the Notice Date.





--------------------------------------------------------------------------------





(d)Additional Commitment Extension Lenders. The Borrower Agent shall have the
right to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Extension Lender”) as provided in Section 11.13; provided that each
of such Additional Commitment Extension Lenders shall enter into an Assignment
and Assumption pursuant to which such Additional Commitment Extension Lender
shall, effective immediately prior to the Existing Maturity Date with respect to
each such Non-Extending Lender (or earlier if and to the extent so agreed by any
such Non-Extending Lender), undertake a Revolving Credit Commitment.
(e)Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed so to extend their Revolving
Credit Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Extension Lenders shall be more
than 50% of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Notice Date, then, effective as of such Existing
Maturity Date, the Revolving Credit Maturity Date in respect of each Extending
Lender and of each Additional Commitment Extension Lender shall be extended to
the date falling 365 days after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Extension Lender shall
thereupon become a “Revolving Credit Lender” for all purposes of this Agreement.
(f)Conditions to Effectiveness of Extensions. As a condition precedent to each
such extension, the L/C Issuer and the Swing Line Lender shall have consented to
such extension of the Revolving Credit Commitments, to the extent that such
extension provides for the issuance or extension of Letters of Credit or making
of Swing Line Loans at any time during the extended period, and the Borrower
Agent shall deliver to the Administrative Agent a certificate of each Borrower
dated as of the Existing Maturity Date (in sufficient copies for each Extending
Lender and each Additional Commitment Extension Lender) signed by a Responsible
Officer of such Borrower approving or consenting to such extension and (i)
certifying and attaching the resolutions adopted by such Borrower approving or
consenting to such extension, and (ii) in the case of the Borrower Agent,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article VI and the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the Existing Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (B) no Default exists. In addition, on
the Revolving Credit Maturity Date of each Non-Extending Lender, the Borrower
shall prepay any Loans of such Non-Extending Lender outstanding on such date
(together with all accrued and unpaid interest and fees with respect thereto and
any additional amounts required pursuant to Section 4.05) to the extent
necessary to keep outstanding Revolving Credit Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date. In
addition to and not in limitation of the foregoing, as a condition precedent to
any increase pursuant to Section 2.19(a), the Borrower Agent shall pay to the
Administrative Agent, for the account of the Administrative Agent and/or the
remaining Lenders (and Additional Commitment Extension Lenders) providing the
applicable increase, such closing fees as shall be mutually determined by the
Administrative Agent and the Borrower Agent.
(g)Extension Terms. The terms of each extension in accordance with this Section
2.19 shall be determined by the Borrowers and the applicable Extending Lenders
and Additional Commitment Extension Lenders (if any) and set forth in an
Extension Amendment; provided that (i) the extended Loans will rank pari passu
in right of payment and with respect to security with the existing Loans of
Non-Extending Lenders and the borrowers and guarantors (if any) of the extended
Revolving Credit Commitments shall be the same as the Borrowers and guarantors
(if any) with respect to the then existing Loans, (ii) on and after the
applicable Extended Maturity Date, the interest rate margin, rate floors, fees,
original issue discount and premium applicable to any extended Revolving Credit
Commitment (and the Loans thereunder) shall be determined by the Borrowers and
the applicable Extending Lenders and Additional Commitment Extension Lenders (if
any), (iii) borrowing and prepayment of extended Revolving Loans, or reductions
of extended Revolving Credit Commitments, and participation in Letters of Credit
and Swing Line Loans, shall be on a pro rata basis with the other Revolving
Loans or Revolving Credit Commitments (other than upon the maturity of the Loans
and Revolving Credit Commitments of Non-Extending Lenders) and (iv) otherwise,
the terms of the extended Revolving Credit Commitments shall be substantially
identical to the terms set forth herein or (taken as a whole) shall be no more
favorable to the Extending Lenders than those applicable to the Loans and
Revolving Credit Commitments of Non-Extending Lenders (except for financial
covenants or other covenants or provisions applicable only to periods after the
applicable Existing Maturity Date, which may be as agreed among the Borrowers
and the applicable Existing Lenders and Additional Commitment Extension Lenders
(if any)).
(h)Extension Amendment. In connection with any such extension, the Borrowers,
the Administrative Agent and each applicable Extending Lender and Additional
Commitment Extension Lender, if any, shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower





--------------------------------------------------------------------------------





Agent, to implement the terms of any such extension, including such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower Agent in connection with such extension
(including to preserve the pro rata treatment of the extended and non-extended
Loans prior to the Extended Maturity Date, to provide for the repayment in full
of the Loans of the Non-Extending Lenders on such Lender’s Revolving Credit
Maturity Date and to provide for the reallocation of Revolving Credit Exposure
upon the expiration or termination of any Revolving Credit Commitments), in each
case on terms consistent with this section.
(i)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
ARTICLE III.
SECURITY
3.01    Security
(a)Generally.    As security for the full and timely payment and performance of
all Obligations, the Company shall, and shall cause each other Borrower to, on
or before the Closing Date, do or cause to be done all things necessary in the
opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Secured Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date the Company shall
deliver, and shall cause each other Borrower to deliver, to the Administrative
Agent, reasonably acceptable to the Administrative Agent, (a) the Security
Agreement, which shall pledge to the Administrative Agent for the benefit of the
Secured Parties certain personal property of the Borrowers more particularly
described therein, and (b) Uniform Commercial Code financing statements in form,
substance and number as requested by the Administrative Agent, reflecting the
Lien in favor of the Secured Parties on the Collateral, and shall take such
further action and deliver or cause to be delivered such further documents as
required by the Security Instruments or otherwise as the Administrative Agent
may request to effect the transactions contemplated by this Article III.
3.02    Collateral Administration
(a)Borrowing Base Certificates. Borrower Agent shall deliver to the
Administrative Agent a Borrowing Base Certificate (a)i) if the aggregate
Outstanding Amount of all Revolving Loans equals zero, within 20 days of the end
of each fiscal quarter, prepared as of the close of business as of the last day
of such fiscal quarter, (ii) in the case of any requested Borrowing when the
aggregate Outstanding Amount of all Revolving Loans (including the proposed
principal amount of such requested Borrowing) is equal to or less than
$22,500,000, quarterly in accordance with the foregoing clause (i) as well as an
updated Borrowing Base Certificate with respect to such Borrowing to be
delivered by the Borrower Agent to the Administrative Agent no more than five
days after each such requested Borrowing, (iii) if the aggregate Outstanding
Amount of all Revolving Loans exceeds (or after giving effect to any requested
Borrowing, would exceed) $22,500,000, within 20 days of the end of each Fiscal
Month, prepared as of the close of business as of the previous Fiscal Month,
(biv) during a Reporting Trigger Period, by 5 p.m. (New York City time) by the
third Business Day of each week, as of the prior week end, and (cv) at any time
an Event of Default exists, as frequently as requested by the Administrative
Agent; provided that, the Borrower Agent shall have three Business Days to
deliver any such requested Borrowing Base Certificate requested in accordance
with clause (v). All calculations of Availability in any Borrowing Base
Certificate shall originally be made by Borrower Agent and certified by a
Responsible Officer, provided that the Administrative Agent, in its Credit
Judgment, may from time to time review and adjust any such calculation (ax) to
reflect its reasonable estimate of declines in value of any Collateral, due to
collections received in the main Dominion Account or otherwise; (by) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (cz) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect any Reserve.
(b)Administration of Accounts.
(i)Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records in all material respects of its Accounts, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent in the exercise of its reasonable discretion within 20 days
of any request by the Administrative Agent. Each Borrower shall also provide to
the Administrative Agent, on or before the 20th day of each Fiscal Monthfiscal
quarter, if Borrowing Base Certificates are only required quarterly pursuant to
Section 3.02(a), or on or before the 20th day of each Fiscal Month, if Borrowing
Base Certificates are required more frequently than quarterly pursuant to
Section 3.02(a), a detailed aged trial balance of all Eligible Accounts as of
the end of the preceding Fiscal Month, specifying each Account’s Account Debtor
name and amount outstanding. If Accounts in an aggregate face amount of
$10,000,000 or more cease to be Eligible Accounts, Borrower Agent shall notify
the Administrative Agent of such occurrence promptly (and in any event within
one Business Day) after Borrower Agent has knowledge thereof.
(ii)Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such





--------------------------------------------------------------------------------





Borrower and to charge Borrowers therefor; provided, however, that neither the
Administrative Agent nor Lenders shall be liable for any Taxes that may be due
from Borrowers or with respect to any Collateral.
(iii)Account Verification. Whether or not a Default or Event of Default exists,
the Administrative Agent shall have the right at any time, in the name of the
Administrative Agent, any designee of the Administrative Agent or (during the
continuance of any Event of Default) any Borrower, to verify the validity,
amount or any other matter relating to any Accounts of Borrowers by mail,
telephone or otherwise. Borrowers shall cooperate fully with the Administrative
Agent in an effort to facilitate and promptly conclude any such verification
process.
(iv)Proceeds of Collateral. Borrowers shall take all necessary steps to ensure
that all payments on Accounts or otherwise relating to Collateral are made
directly to any Dominion Account (or a lockbox relating to any Dominion
Account). If any Borrower or Subsidiary receives cash or Payment Items with
respect to any Collateral, it shall hold same in trust for the Administrative
Agent and promptly deposit same into any Dominion Account.
(c)Administration of Inventory.
(i)Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records in all material respects of its Inventory, which shall include
such details as the Administrative Agent may request during a Dominion Trigger
Period, and shall submit to the Administrative Agent inventory and
reconciliation reports in form satisfactory to the Administrative Agent in the
exercise of its reasonable discretion within 20 days of any request by the
Administrative Agent. Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by the
Administrative Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and, upon the Administrative Agent’s
request, shall provide to the Administrative Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as the Administrative Agent may request. The
Administrative Agent may participate in and observe each physical count.
(d)Administration of Dominion Account, Deposit Accounts and Securities Accounts.
(i)The Borrowers shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent. The Borrowers shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent in
the exercise of its reasonable discretion) from each lockbox servicer and
Dominion Account bank, establishing the Administrative Agent’s control over the
lockbox or Dominion Account, which may be exercised by the Administrative Agent
during any Dominion Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, the Administrative
Agent may, during any Dominion Trigger Period, require immediate transfer of all
funds in such account to a Dominion Account maintained with Bank of America. The
Administrative Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
(ii)Schedule 3.02(d) sets forth all Deposit Accounts and Securities Accounts
maintained by Borrowers, including all Dominion Accounts. Each Borrower shall
take all actions necessary to establish the Administrative Agent’s control of
each such Deposit Account (other than Excluded Deposit Accounts) and Securities
Accounts. Each Borrower shall be the sole account holder of each Deposit Account
and Securities Account and shall not allow any other Person (other than the
Administrative Agent) to have control over a Deposit Account or Securities
Account or any Property deposited therein. Each Borrower shall promptly (and in
any event within ten Business Days) notify the Administrative Agent of any
opening or closing of a Deposit Account or Securities Account and, with the
consent of the Administrative Agent (which shall not be unreasonably withheld),
will amend Schedule 3.02(d) to reflect same.
3.03    Further Assurances.
(a)Additional Documents and Instruments. At the request of the Administrative
Agent, the Company will or will cause all other Borrowers, as the case may be,
from time to time to execute, by its duly authorized officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any such certificate,
instrument, statement or document, or to take such other action (and pay all
connected costs) which the Administrative Agent reasonably deems necessary from
time to time to create, continue or preserve the liens and security interests in
Collateral (and the perfection and priority thereof) of the Administrative Agent
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by the Borrowers after the Closing Date.
(b)New Subsidiaries. Upon the formation or acquisition of any new direct or
indirect Domestic Subsidiary that is a Material Subsidiary (other than an
Unrestricted Subsidiary and an Excluded Domestic Subsidiary) by the Company, the
Company





--------------------------------------------------------------------------------





shall, at the Company's expense and in accordance with Section 7.12, (i) cause
such new Subsidiary it to become a Borrower under this agreement. Except as
otherwise provided in the definitions of “Accounts Formula Amount” and
“Inventory Formula Amount”, none of the Accounts or Inventory of any newly
formed or acquired Subsidiary (or any Subsidiary newly designated as a Borrower)
shall be included in the calculation of the Borrowing Base until the
Administrative Agent has conducted Field Exams and appraisals reasonably
required by it with results reasonably satisfactory to the Administrative Agent
and the Person owning such Accounts or Inventory shall be a (directly or
indirectly) wholly-owned Subsidiary of the Company and have become a Borrower.
(c)New Deposit Accounts and Securities Accounts. Concurrently with or prior to
the opening of a Deposit Account, Securities Account or commodity account by any
Borrower, other than any Excluded Deposit Account, such Borrower shall deliver
to the Administrative Agent a Deposit Account Control Agreement covering such
Deposit Account and/or a control agreement covering such Securities Account or
commodity account, in form and substance reasonably satisfactory to
Administrative Agent, duly executed by such Borrower, Administrative Agent and
the applicable bank, securities intermediary or commodity intermediary, as the
case may be.
(d)Leases. Without limiting the generality of the foregoing subsection (a),
prior to entering into any new lease of real property, the Company shall, and
shall cause each Borrower to, use its (and their) best efforts (which shall not
require the expenditure of cash or the making of any material concessions under
the relevant lease) to deliver to the Administrative Agent a Lien Waiver, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the lessor of any real property that is to be leased by any Borrower for a
term in excess of one year in any Landlord Lien State, to the extent the value
of any personal property of the Borrowers held or to be held at such leased
property exceeds (or it is anticipated that the value of such personal property
will, at any point in time during the term of such leasehold term, exceed)
$10,000,000.
(e)UCC Authorization.    The Administrative Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable law without the signature of any Borrower appearing
thereon, all Uniform Commercial Code financing statements reflecting any
Borrower as “debtor” and the Administrative Agent as “secured party”, and
continuations thereof and amendments thereto, as the Administrative Agent
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.
(f)Mueller International Finance, Inc. Within 90 days of the Closing Date, or
such longer period as the Administrative Agent may otherwise agree in its
reasonable discretion, the Company shall cause Mueller International Finance,
Inc. to be merged with and into Mueller International, Inc. (with Mueller
International, Inc. continuing as the surviving Person).
(g)Material Property. Subject to the last sentence of this paragraph, with
respect to any interest in any Material Property acquired by any Loan Party (or
any Subsidiary required to become a Loan Party pursuant to the terms hereof)
after the Second Amendment Effective Date (other than any such real property
subject to a sale leaseback transaction not prohibited hereunder or Lien
expressly permitted under Section 8.01(m) to the extent and for so long as the
obligations relating to such transaction or Liens do not permit a Lien on such
property in favor of the Secured Parties), within 90 days (or such longer period
as the Administrative Agent shall reasonably agree) of the Second Amendment
Effective Date or the date of acquisition of such Material Property, as
applicable, (i) execute and deliver a Mortgage, in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such interest in real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with a Title Policy as well as a current ALTA survey thereof (or an existing
ALTA survey (accompanied if necessary by a “no-change” affidavit and/or other
documents)) sufficient to remove the survey exception from the Title Policy and
to obtain survey coverage in the Title Policy, together with a surveyor’s
certificate in form reasonably acceptable to the Administrative Agent, (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent
customary legal opinions relating to the enforceability, due authorization,
execution and delivery of any such Mortgage and the Lien created thereby, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, (iv) if requested by the
Administrative Agent, a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower Agent), (v) if requested
by the Administrative Agent, with respect to any portion of any improvements on
any such property located in a special flood hazard area, provide a copy of, or
a certificate as to coverage and a declaration page relating to, the insurance
policies required by Section 7.07(c), each of which (A) shall be endorsed or
otherwise amended to include a lender’s loss payable endorsement, (B) shall
identify the address of each property located in a special flood hazard area,
(C) shall indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto, (D) the Borrowers shall use
commercially reasonable efforts to provide that the insurer will give the
Administrative Agent 45 days written notice of cancellation or non-renewal, and
(E) shall be otherwise in form and substance satisfactory to the Administrative
Agent and (vi) provide evidence reasonably satisfactory to the Administrative
Agent of payment by the Borrowers of all Title Policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated by
clause (ii) above. Notwithstanding the foregoing, no Loan Party (or any
Subsidiary required to become a Loan Party pursuant to the terms of the Loan
Documents) shall be required to provide a Mortgage with respect to any Excluded
Assets.





--------------------------------------------------------------------------------





3.04    Information Regarding Collateral. Each Borrower represents, warrants and
covenants that (a) the chief executive office of the Company and each other
Borrower (each, a “Grantor”) at the Closing Date is located at the address or
addresses specified on Schedule 3.04, and (b) Schedule 3.04 contains a true and
complete list of (i) the exact legal name, jurisdiction of formation, and
address within the United States of each Grantor and of each other Person that
has effected any merger or consolidation with a Grantor or contributed or
transferred to a Grantor any property constituting Collateral at any time since
January 1, 2006 (excluding Persons making sales in the ordinary course of their
businesses to a Grantor of property constituting Inventory in the hands of such
seller), (ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Grantor at any time since January 1, 2006 and (iii) each location within the
United States in which material goods constituting Collateral are located as of
the Closing Date (together with the name of each owner of the property located
at such address if not the applicable Grantor, and a summary description of the
relationship between the applicable Grantor and such Person). The Company shall
not change, and shall not permit any other Grantor to change, its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), the
location of its chief executive office or any location specified in clause
(b)(iii) of the immediately preceding sentence, or use or permit any other
Grantor to use, any additional trade name, trademark or other trade style,
except upon giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at
Borrowers’ or such other Grantors’ expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection and priority of the
Lien of the Administrative Agent in Collateral.
ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
4.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reductiondeduction or
withholding for any Taxes. If, however, applicable Laws require the Borrowers
or, except as required by applicable Laws. If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent to withhold or deduct
any Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower Agent or) require the deduction or withholding of any
Tax from any such payment by the Administrative Agent, as the case may be or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)If the Borrowersany Borrower or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrowers shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, 4.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(iii)If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrowers shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 4.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.





--------------------------------------------------------------------------------





(c)Indemnifications.
(i)Without limiting the provisions of subsection (a) or (b) above, each
BorrowerThe Borrowers shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuerdo hereby, jointly and severally, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrowers or the Administrative Agent 3.01) payable or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may besuch
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
delivered to the Borrower Agent by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. The Borrowers shall, and do hereby, jointly and severally, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 4.01(c)(ii) below.
(ii)Without limiting the provisions of subsection (a) or (b) above, eachEach
Lender and the L/C Issuer shall, and does hereby, severally indemnify the
Borrowers and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, (x) the Administrative Agent
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or the Administrative Agent) incurred by or
asserted against the Borrowers or the Administrative Agent by anyIndemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrowers in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as a result of the failure
by such Lender or the L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
Agent orto the amount of such payment or liability delivered to any Lender by
the Administrative Agent pursuant to subsection (e). shall be conclusive absent
manifest error. Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(d)Evidence of Payments. Upon request by the Borrower Agent or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 4.01, the Borrower Agent shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent or the Administrative Agent, as the case may
be.
(e)Status of Lenders; Tax Documentation.
(i)Each LenderAny Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Agent and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
Agent or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction (including any documentation necessary to prevent withholding under
Sections 1471 through Section 1474 of the Code) and such other reasonably
requested information as will permitreasonably requested by the Borrower Agent
or the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the





--------------------------------------------------------------------------------





Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, any Lender, if reasonably requested by the
Borrower Agent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Agent or the Administrative Agent as will enable the Borrower Agent or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, if ain the event that the
Borrower is resident for tax purposes in the United States,a U.S. Person,
(A) (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the CodeU.S. Person shall deliver to the Borrower Agent
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; andon or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document(B)    any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
Agent and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN1)    in the
case of a Foreign Lender claiming eligibility forthe benefits of an income tax
treaty to which the United States is a party,(II)    executed originals of
Internal Revenue Service Form W-8ECI, (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(III2)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation, copies of IRS Form W-8ECI;
(IV3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under sectionSection 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of sectionSection
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of anythe Borrower
within the meaning of sectionSection 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in sectionSection 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service copies of IRS Form W-8BEN,-E (or W-8BEN, as
applicable); or
(V)    executed originals4)    to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect





--------------------------------------------------------------------------------





partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed copies of any other form prescribed by
applicable Lawslaw as a basis for claiming exemption from or a reduction in
United States FederalU.S. federal withholding taxTax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Lawslaw
to permit the Borrower Agent or the Administrative Agent to determine the
withholding or deduction required to be made.; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower Agent or
the Administrative Agent as may be necessary for the Borrower Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Agreement, the Borrowers and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans and this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender shall(iii)    Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 4.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly (A) notify the Borrower Agent and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lenderin writing of its legal inability to do
so.
(f)Treatment of Certain Refunds. IfUnless required by applicable Laws, at no
time shall the Administrative Agent, any Lender or the L/C Issuer have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, 4.01, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
anya Borrower under this Section 4.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may besuch Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrowerthe Borrowers, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agreesRecipient, agrees, jointly and severally, to repay the
amount paid over to any Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C IssuerRecipient in the event the Administrative Agent,
such Lender or the L/C IssuerRecipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuerany Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.





--------------------------------------------------------------------------------





(g)Survival. Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all other Obligations.
4.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower Agent through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower Agent that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
4.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (a) the Administrative Agent determines
that (ai) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (bii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) in each case with respect to clause (a) (i)
above, “Impacted Loans”), or (b) the Administrative Agent (upon the instruction
of the Required Lenders) determines that for any reason the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower Agent and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower Agent
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower Agent and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Required Lenders notify the Administrative Agent and the Borrower Agent that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower Agent written notice thereof.





--------------------------------------------------------------------------------





4.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.04(e)) or the L/C
Issuer ;
(ii)subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit, or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 4.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); orRecipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time pursuant to subsection (c) below
the Borrowers will pay to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower Agent shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower Agent shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of





--------------------------------------------------------------------------------





such additional interest from such Lender. If a Lender fails to give notice 10
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable 10 days from receipt of such notice.
4.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or
(c)any failure by any Borrower to make payment of any drawing under any Letter
of Credit denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or
(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 4.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
4.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to any Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrowers to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 4.04, or requires the Borrowers are required
to pay any Indemnified Taxes or additional amountamounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 4.01, or if any Lender gives a notice pursuant to
Section 4.02, then at the request of the Borrower Agent, such Lender or the L/C
Issuer shall, as applicable, shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.01 or 4.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 4.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
4.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amountamounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.01, and in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 4.06(a) that would eliminate such compensation, Indemnified Taxes
or additional amounts, the Borrowers may replace such Lender in accordance with
Section 11.13.
4.07    Survival. All of the Borrowers’ obligations under this Article IV shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each





--------------------------------------------------------------------------------





dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and its legal counsel:
(i)executed counterparts of this Agreement and each of the Security Instruments;
(ii)Revolving Loan Notes executed by the Borrowers in favor of each Revolving
Lender requesting such a Revolving Loan Note;
(iii)such certificates of resolutions or other action, incumbency certificates
(including specimen signatures), and/or other certificates of Responsible
Officers of each Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Borrower is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Borrower is duly organized or formed, and that
each Borrower is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization and in any other jurisdiction in
which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect, including certified copies of each Borrower’s
Organization Documents, stockholders’ agreements, certificates of good standing
and/or qualification to engage in business from each jurisdiction identified on
Schedule 5.01 hereto;
(v)a favorable opinion of Simpson Thacher & Bartlett LLP, counsel to the
Borrowers, and appropriate local counsel to the Borrowers, each addressed to the
Administrative Agent and each Lender, as to the matters concerning the Borrowers
and the Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
(vi)certificates of Responsible Officers of the Company or the applicable
Borrowers either (A) identifying all consents, licenses and approvals required
in connection with the execution, delivery and performance by each Borrower and
the validity against each such Borrower of the Loan Documents to which it is a
party, and stating that such consents, licenses and approvals shall be in full
force and effect, and attaching true and correct copies thereof or (B) stating
that no such consents, licenses or approvals are so required;
(vii)a certificate signed by a Responsible Officer of the Borrower Agent
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied and (B) as to the matters described in Section 5.01(d);
(viii)evidence satisfactory to the Administrative Agent of the consummation,
prior to or substantially simultaneously with the occurrence of the Closing
Date, of the issuance of the Senior Notes in accordance with the terms of the
Senior Notes Indenture and receipt of the net proceeds thereof by the Company in
compliance with all applicable laws and regulations, with the receipt of all
necessary material governmental, stockholder and third party consents and
approvals; [intentionally omitted];
(ix)(i) audited financial statements of Company and its Subsidiaries for each of
the three fiscal years immediately preceding the Closing Date and (ii) unaudited
interim financial statements for Company and its Subsidiaries as of June 30,
2010.
(x)a certificate signed by any financial officer of the Company that is a
Responsible Officer certifying that, after giving effect to the entering into of
the Loan Documents and the consummation of all of the Transactions on or prior
to the Closing Date, the Company and Subsidiaries, measured on a consolidated
basis, are Solvent;
(xi)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
(xii)an initial Borrowing Base Certificate which calculates the Borrowing Base
as of the Fiscal Month ended July 2010 and an initial Revolving Loan Notice;
(xiii)delivery of Uniform Commercial Code financing statements, suitable in form
and substance for filing in all places required by applicable law to perfect the
Liens of the Administrative Agent under the Security Instruments as a first
priority Lien as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be reasonably necessary under applicable law to
perfect the Liens of the Administrative Agent under such Security Instruments as
a first priority Lien in and to such other Collateral as the Administrative
Agent may require;
(xiv)Uniform Commercial Code search results showing only those Liens as are
acceptable to the Lenders; and





--------------------------------------------------------------------------------





(xv)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders may reasonably require.
(b)Any fees required to be paid on or before the Closing Date shall have been
paid.
(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).
(d)The Administrative Agent shall be satisfied that after giving effect to (i)
the initial Credit Extension hereunder, (ii) consummation of the Transactions
and (iii) any payables stretched beyond their customary payment practices,
Availability shall be at least $125,000,000.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurocurrency Rate Loans) or make the initial Credit Extension
hereunder is subject to the following conditions precedent:
(a)The representations and warranties of the Company and each other Borrower
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or in all respects in the
case of any representations and warranties qualified by materiality) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or in all respects
in the case of any representations and warranties qualified by materiality) as
of such earlier date, and except that for purposes of this Section 5.02(a), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01.
(b)No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(d)No limitation exists on any Borrowing or Credit Extension contained in
Article II.
(e)Subject to Section 2.03(g) and (h), after giving effect to each Credit
Extension, Total Outstandings do not exceed the Loan Cap (excluding any
applicable LC Reserve).
(f)In the case of an L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders, subject to the limitation set forth in Section 5.02(a), that:
6.01    Existence, Qualification and Power; Compliance with Laws. Each Borrower
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses,





--------------------------------------------------------------------------------





authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as is now being conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and to
consummate the Transactions to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Borrower of each Loan Document to which such Person is party, and the
consummation of the Transactions to which it is a party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Organization Documents of any such
Person; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document or the
consummation of the Transactions to which it is a party.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Borrower, enforceable against each Borrower that is party
thereto in accordance with its terms, except (a) as rights to indemnification
hereunder may be limited by applicable Law and (b) as the enforcement hereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
6.05    Financial Statements; No Material Adverse Effect.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated as of June 30, 2010, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the fiscal quarter then
ended and/or nine months then ended (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)Since the date of the Audited Financial Statements there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d)The Company and its Subsidiaries, on a consolidated basis, have no material
indebtedness or other liabilities, direct or contingent, including liabilities
for taxes, material commitments and Indebtedness, except to the extent (i) set
forth in the most recent of (A) the Audited Financial Statements and (B) the
financial statements most recently delivered pursuant to Section 7.01(a) or (b),
(ii) set forth on Schedule 8.03, or (iii) incurred since the date referred to in
subsection (i) hereof in accordance with the terms of this Agreement and the
other Loan Documents.
(e)As of the Closing Date, the Company and the other Borrowers, on a
consolidated basis, are Solvent.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any of its Subsidiaries or against any
of their properties or net sales that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the Transactions or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Borrower or any Subsidiary thereof, of the matters
described on Schedule 6.06 which could reasonably be expected to have a Material
Adverse Effect.
6.07    No Default. No Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has





--------------------------------------------------------------------------------





occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
6.08    Ownership of Property; Liens. Each Borrower and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Borrower and its Subsidiaries is subject to no Liens, other
than Liens permitted by Section 8.01.
6.09    Environmental Compliance. Each Borrower conducts in the Ordinary Course
of Business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Borrower has reasonably concluded that, except as set
forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.10    Insurance. The properties of each Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates, none of
which insurance shall be provided by any Subsidiary or any other Affiliate of
the Borrowers.
6.11    Taxes. The Company and its Subsidiaries have filed all material Federal,
state and other tax returns and reports required to be filed, except where the
failure to file such returns or reports could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being Properly
Contested. Except as specifically described on Schedule 6.11 hereto, there is no
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither the Company nor any Subsidiary
thereof is party to any tax sharing agreement other than the Tax Sharing
Agreement.
6.12    ERISA Compliance.
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has engaged in a non-exempt
prohibited transaction or violation of the fiduciary responsibility rules
described in section 4975 of the Code or Part 4 of Title I of ERISA with respect
to any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)(i) No ERISA Event has occurred for which any liability remains unsatisfied,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) the
Company and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v) to
the knowledge of the Borrowers, neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
(d)Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any
terminated Pension Plan.
(e)Each Foreign Pension Plan governed by any Foreign Benefit Law is (i) funded
to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Plan, (ii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent or
(iii) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent; provided, that the failure to so fund,
provide for, recognize or estimate the





--------------------------------------------------------------------------------





liabilities arising under such Plan shall not be deemed to be a breach of this
representation unless such failure could reasonably be expected to have a
Material Adverse Effect.
6.13    Subsidiaries; Equity Interests. No Borrower (a) has any Subsidiaries
other than those specifically disclosed in Schedule 6.13(a) or created or
acquired in compliance with Section 7.12, and (b) has any equity investments in
any other corporation or entity other than those specifically disclosed Schedule
6.13(b) or made after the Closing Date in compliance with this Agreement and the
other Loan Documents.
6.14    Margin Regulations; Investment Company Act. No Borrower is engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. No Borrower owns any margin stock. None of the Borrowers,
any Person Controlling any Borrower, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
6.15    Disclosure. Each Borrower has disclosed or caused the Borrower Agent to
disclose to the Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate (including the Borrowing Base
Certificates) or other information furnished (whether in writing or orally) by
or on behalf of any Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
6.16    Compliance with Laws. Each Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.17    Intellectual Property, Licenses, Etc. Each Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without known
conflict with the IP Rights of any other Person, except to the extent any
failure so to own or possess the right to use could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of each Borrower, the
operation by each Borrower and its Subsidiaries of their respective businesses
does not infringe upon any IP Rights held by any other Person.
6.18    Senior Indebtedness. All Obligations including those to pay principal of
and interest (including post-petition interest, whether or not allowed as a
claim under bankruptcy or similar laws) on the Loans and other Obligations, and
fees and expenses in connection therewith, constitute “Designated Senior
Indebtedness” or similar term relating to the Obligations and all such
Obligations are entitled to the benefits of the subordination created by the
Subordinated Notes Indenture or any otherany applicable Permitted Subordinated
Debt Document, as applicable. Each Borrower acknowledges that the Administrative
Agent, each Lender and the L/C Issuer is entering into this Agreement and is
extending its Commitments in reliance upon the subordination provisions of the
Subordinated Notes Indenture orany applicable Permitted Subordinated Debt
Document.
6.19    OFAC. None of the Borrowers or their Subsidiaries or, to the knowledge
of any Responsible Officer, their respective Affiliates (a) is a Sanctioned
Person, (b) has more than 15% of its assets in Sanctioned Countries, or (c)
derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Credit Extension hereunder will be used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned CountryNo Borrower, nor any
Subsidiary of such Borrower, nor, to the knowledge of such Borrower and its
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) currently the subject or
target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List or, to the knowledge of such Borrower, any similar list
enforced by any other relevant sanctions authority or (c) located, organized or
resident in a Designated Jurisdiction.
6.20    USA PATRIOT Act. Each Borrower and its Subsidiaries is in compliance, in
all material respects, with (i) the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans or Letters of Credit
will be used, directly or indirectly, for any payments to any governmental
official





--------------------------------------------------------------------------------





or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
6.21    Anti-Corruption Laws. Each Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with applicable
Sanctions, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and, to the knowledge of such Borrower, other similar
anti-corruption laws in other applicable jurisdictions and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws.
6.22    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VII.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.01, 7.02, 7.03 and
7.11) cause each Restricted Subsidiary to:
7.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:
(a)within 90 days after the end of each fiscal year of the Company or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and audited and accompanied by (i)
a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent (the
“Auditor”), which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of material misstatement and (ii) to
the extent required to be prepared under applicable Securities Laws, the
report(s) of management on the Company’s internal control over financial
reporting pursuant to Items 308(a) and 308(c) of Regulation S-K promulgated
under the Exchange Act, the Auditor’s attestation report on management’s
assessment of the Company’s internal control over financial reporting as filed
with the SEC on Form 10-K for the Company, and an independent assessment by the
Auditor as to the effectiveness of the Company’s internal control over financial
reporting as required by Auditing Standard No. 2 of the Public Company
Accounting Oversight Board;
(b)within 3045 days after the end of each Fiscal Month (but within 45 days after
the last Fiscal Month of a fiscal quarter and(or as soon as available but in any
event within 90 days after the last Fiscal Monthfiscal quarter in a fiscal
year), unaudited consolidated balance sheets as of the end of such monthfiscal
quarter and the related statements of income and cash flow for such monthfiscal
quarter and for the portion of the Fiscal Yearfiscal year then elapsed, on a
consolidated basis for the Company and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Yearfiscal year
and certified by any financial officer of the Company that is a Responsible
Officer as prepared in accordance with GAAP and fairly presenting the financial
condition, results of operations, stockholders’ equity and cash flows for such
monthfiscal quarter and period, subject to normal year end adjustments and the
absence of footnotes;
(c)simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements, or otherwise demonstrating in a manner reasonably satisfactory to
the Administrative Agent compliance with the provisions of Section 7.15 relating
to the Unrestricted Subsidiaries; and
(d)no later than 60 days following the end of each fiscal year, annual financial
projections of the Company and its Subsidiaries on a consolidated basis, in form
satisfactory to the Administrative Agent and the Required Lenders, of (i)
consolidated balance sheets and statements of income or operations and cash
flows and (ii) Availability for the Company and its Subsidiaries for the current
fiscal year, month by month.
As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
7.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:





--------------------------------------------------------------------------------





(a)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary they have not become aware of any Default in respect of any term,
covenant, condition of Section 8.12 or other provision in so far as they relate
to accounting matters or, if any such Default shall exist, stating the nature
and status of such event;
(b)a Compliance Certificate executed by the any financial officer of the Company
that is a Responsible Officer which provides a reasonably detailed calculation
of the Fixed Charge Coverage Ratio delivered concurrently with delivery of
financial statements under Sections 7.01 (a) and (b) above, whether or not a
Fixed Charge Trigger Period then exists;
(c)promptly after any request by the Administrative Agent, documents and other
information supporting the calculation of any defined term used in the
computation in any Compliance Certificate of the financial covenant set forth in
Section 8.12;
(d)promptly after the same are available, copies of each annual report, proxy or
financial statement sent to the stockholders of the Company, and copies of all
annual, regular, periodic and special reports and registration statements which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)at the Administrative Agent’s request during a Dominion Trigger Period (but
not more frequently than monthly unless a Default or Event of Default has
occurred and is continuing), a listing of each Borrower's trade payables,
specifying the trade creditor and balance due all in form satisfactory to
Administrative Agent; and
(f)promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower Agent
posts such documents, or provides a link thereto on the Borrower Agent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Borrower Agent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower Agent shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower Agent shall notify (which may be by facsimile or electronic
mail) the Administrative Agent and each Lender of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrowers shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that, so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”. Notwithstanding the foregoing, the Borrowers shall
be under no obligation to mark any Borrower Materials “PUBLIC.”





--------------------------------------------------------------------------------





7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)of the occurrence of any Default;
(b)of any(i) the filing of a notice of lien by the Internal Revenue Service or
other Governmental Authority against any Borrower or any Subsidiary, or any
other material development, with respect to the matters described in Schedule
6.06 under the heading “Walter Energy-related Income Taxes” or (ii) any other
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (iA) breach or non-performance of, or any default
under, a Contractual Obligation of any Borrower or any Subsidiary; (iiB) any
dispute, litigation, investigation, proceeding or suspension between any
Borrower or any Subsidiary and any Governmental Authority; (iiiC) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws; violation or asserted violation of any applicable Law;
(c)of the occurrence of any ERISA Event; and
(d)of (i) any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including the discharge, withdrawal
or resignation of the Company’s Auditors or (ii) any determination by the
Borrower Agent referred to in Section 2.11(b).
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable (taking into account any extensions), all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
Properly Contested; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, except to the extent that any such Lien would
otherwise be permitted by Section 8.01; and (c) all Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.
7.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
7.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties (other than insignificant properties) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
7.07    Maintenance of Insurance; Condemnation Proceeds.
(a)Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) covering Collateral and any awards arising from condemnation of
any Collateral shall be deposited to a Dominion Account.
(b)The Borrowers shall maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and (i) naming the
Administrative Agent, on behalf of itself and for the benefit of the Secured
Parties, as lenders loss payee and (ii) providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, none of which insurance (other than worker’s compensation
insurance, disability insurance and other similar types of insurance that do not
constitute the insurance of its properties or of interruptions to its business
operations) shall be provided by any Subsidiary or any other Affiliate of the
Borrowers.
(c)If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrowers shall, or
shall cause the applicable Loan Party to (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient





--------------------------------------------------------------------------------





to comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (b) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including evidence of annual renewals of such insurance.
7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Borrower or such Subsidiary, as the case may be.
7.10    Inspection Rights; Appraisals.
(a)Permit the Administrative Agent or its designees or representatives from time
to time, subject (except when a Default or Event of Default exists) to
reasonable notice and normal business hours, to conduct Field Exams and/or
appraisals of Inventory; provided that representatives of the Borrowers shall be
given the opportunity to participate in any discussions with the independent
accountants. Lenders may participate in any such Field Exams at their own
expense. Neither the Administrative Agent nor any Lender shall have any duty to
any Borrower to make any Field Exam, nor to share any results of any Field Exam
with any Borrower, other than results of appraisals, which may be shared with
the Borrower Agent upon request. The Borrowers acknowledge that all Field Exams,
appraisals and reports are prepared by or for the Administrative Agent and
Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.
(b)Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with Field Exams and Inventory appraisals conducted up to two
timesone time during any 12 month period, plus, during any Dominion Trigger
Period,time when Average Availability is less than the greater of (i) 15% of the
Loan Cap and (ii) $26,250,000, one additional Field Exam and one additional
Inventory appraisal for such 12 month period; provided that, if at any time
Total Outstandings are less than $60,000,000, the Administrative Agent may waive
the requirement for an Inventory appraisal once every two years; provided,
further, however, that if a Field Exam or Inventory appraisal is conducted
during the continuance of an Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits. The
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for each day that an employee of the Administrative Agent or its
Affiliates is engaged in any Field Exam activities for all Field Exams conducted
as provided herein, and shall pay the standard charges of the Administrative
Agent’s internal appraisal group. This Section shall not be construed to limit
the Administrative Agent’s right to use third parties to conduct Field Exams.
7.11    Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance certain Indebtedness under the Existing Agreement, (ii) to pay fees
and expenses in connection with the Transactions, and/or (iii) for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law or of any Loan Document.
7.12    New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Restricted
Subsidiary that is a Material Subsidiary (other than any Excluded Domestic
Subsidiary), or the time any existing Domestic Subsidiary (other than any
Unrestricted Subsidiary and any Excluded Domestic Subsidiary) is otherwise
required to become a Borrower in compliance with Section 3.03(b) or Section
7.15(b)(i), in each such case, the Company shall cause to be delivered to the
Administrative Agent each of the following, as applicable:
(a)a Borrower Joinder Agreement duly executed by such Domestic Subsidiary;
(b)a Security Joinder Agreement duly executed by such Domestic Subsidiary;
(c)Uniform Commercial Code financing statements naming such Domestic Subsidiary
as “Debtor” and naming the Administrative Agent for the benefit of the Secured
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing;
(d)upon the reasonable request of the Administrative Agent, an opinion of
counsel to each Domestic Subsidiary executing Joinder Agreements, pursuant to
this Section 7.12, dated as of the date of delivery of such applicable Joinder
Agreements (and other Loan Documents) provided for in this Section 7.12 and
addressed to the Administrative Agent and the Lenders, reasonably acceptable to
the Administrative Agent, each of which opinions may be in form and substance,
including assumptions and qualifications contained therein, substantially
similar to those opinions of counsel delivered pursuant to Section 5.01(a);





--------------------------------------------------------------------------------





(e)current copies of the Organization Documents of each such Domestic
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organization Documents or applicable law, of
the stockholders, members or partners) of such Domestic Subsidiary authorizing
the actions and the execution and delivery of documents described in this
Section 7.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect; and
(f)upon the reasonable request of the Administrative Agent, updated certificates
of insurance required under Section 7.07 evidencing such new Domestic Subsidiary
is included in the coverage required therein.
7.13    Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan and Foreign Pension Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws, including Foreign Benefit Laws; (b) cause each
Plan which is qualified under section 401(a) of the Code to maintain such
qualification; (c) cause each Foreign Pension Plan subject to any Foreign
Benefit Law to maintain any required approvals by any Governmental Authority
regulating such Foreign Pension Plan, (d) make all required contributions to any
Plan subject to the Pension Funding Rules, and (e) make all required
contributions and payments to any Foreign Pension Plans.
7.14    Further Assurances. At the Borrowers’ cost and expense, upon request of
the Administrative Agent, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Documents.
7.15    Unrestricted Subsidiaries.
(a)The Borrower Agent may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary or if any of its Subsidiaries is a Restricted Subsidiary
(unless such Subsidiaries are being designated as Unrestricted Subsidiaries
simultaneously therewith), (iii) immediately after giving effect to such
designation (A) the Borrowers and the Restricted Subsidiaries shall be in
compliance, on a historical pro forma basis, with the covenants set forth in
Sections 8.02 and 8.12, (B) Pro Forma Availability shall be at least the greater
of 25% of the Aggregate Commitments,Loan Cap and $43,750,000, (C) the aggregate
amount of net sales of the Unrestricted Subsidiaries shall not exceed 10% of the
aggregate amount of net sales of the Company and its Subsidiaries on a
consolidated basis, (D) the consolidated EBITDA (measured on the same basis as
“Consolidated EBITDA” provided herein, but for the Unrestricted Subsidiaries
only) of the Unrestricted Subsidiaries shall not exceed 10% of the Consolidated
EBITDA (measured as if all Subsidiaries were Restricted Subsidiaries for this
purpose) of the Company and its Subsidiaries on a consolidated basis, and (E)
the aggregate amount of total assets of the Unrestricted Subsidiaries shall not
exceed 10% of the total assets of the Company and its Subsidiaries, and (iv)
prior to the effectiveness of any such designation, the Borrower Agent shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating compliance with the preceding subsections
(iii)(A) through (iii)(E). The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Company therein at the date of
designation in an amount equal to the sum of (i) the Company's direct or
indirect equity ownership percentage of the net worth of such designated
Restricted Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) without duplication, the aggregate principal
amount of all Indebtedness owed by such designated Unrestricted Subsidiary and
its Subsidiaries (to the extent such Subsidiaries are not previously
Unrestricted Subsidiaries) to the Company or any Restricted Subsidiary
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (i), on a consolidated basis in accordance with GAAP
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 8.02).
(b)If at any time:
(i)an Unrestricted Subsidiary becomes a guarantor of the Subordinated Notes, the
Senior Notes or of any otherany Indebtedness of the Company or any Restricted
Subsidiary, then the Borrower Agent shall provide prompt notice thereof to the
Administrative Agent, and in any case within 10 days of such occurrence, and
such Subsidiary shall automatically become a Restricted Subsidiary and a
Borrower hereunder in compliance with, and otherwise satisfy the provisions of,
Section 7.12, or
(ii)any of the following occurs: (x) the aggregate amount of net sales of the
Unrestricted Subsidiaries exceeds 10% of the aggregate amount of net sales of
the Company and its Subsidiaries on a consolidated basis, (y) the consolidated
EBITDA (measured on the same basis as “Consolidated EBITDA” provided herein, but
for the Unrestricted Subsidiaries only) of the Unrestricted Subsidiaries exceeds
10% of the Consolidated EBITDA (measured as if all Subsidiaries were Restricted
Subsidiaries for this purpose) of the Company and its Subsidiaries on a
consolidated basis, or (z) the aggregate amount of total assets of the
Unrestricted Subsidiaries exceeds 10% of the total assets of the Company and its
Subsidiaries, then in any such case the Borrower Agent will promptly,





--------------------------------------------------------------------------------





and in any event within 10 days thereafter, designate one or more Unrestricted
Subsidiaries a Restricted Subsidiaries so that, after such designation, none of
the tests in subsections (x), (y) and (z) is then violated.
(c)If at any time a Restricted Subsidiary is designated as an Unrestricted
Subsidiary in compliance with this Agreement, the Administrative Agent shall be
authorized to, and shall at the request of the Borrower Agent, (i) release such
Unrestricted Subsidiary from any Loan Document to which it is a party and
release any Administrative Agent's Liens on the property or assets of such
Unrestricted Subsidiary, and (ii) all Accounts and Inventory of such Subsidiary
shall be excluded from the Borrowing Base.
(d)If at any time any Unrestricted Subsidiary is designated or becomes a
Restricted Subsidiary pursuant to the terms of this Agreement, such Restricted
Subsidiary shall, to the extent required thereby, comply with the provisions of
Section 7.12 within the time required therein.
(e)Except as otherwise provided in the definitions of “Accounts Formula Amount”
and “Inventory Formula Amount”, none of the Accounts or Inventory of any
Subsidiary newly designated as a Borrower shall be included in the calculation
of the Borrowing Base until Agent has conducted Field Exams and appraisals
reasonably required by it with results reasonably satisfactory to the
Administrative Agent and the Person owning such Accounts or Inventory shall be a
(directly or indirectly) wholly-owned Subsidiary of the Company and have become
a Borrower.
7.16    Licenses. (a) Keep in full force and effect each License (i) the
expiration or termination of which could reasonably be expected to materially
adversely affect the realizable value in the use or sale of a material amount of
Inventory or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a "Material License"); (b)
promptly notify Administrative Agent of (i) any material modification to any
such Material License that could reasonably be expected to be materially adverse
to any Borrower or the Administrative Agent or any Lender and (ii) entering into
any new Material License; (c) pay all Royalties (other than immaterial Royalties
or Royalties being Properly Contested) arising under such Material Licenses when
due (subject to any cure or grace period applicable thereto); and (d) notify
Administrative Agent of any material default or material breach asserted in
writing by any Person to have occurred under any such Material License.
7.17    Landlord and Storage Agreements. Upon request, provide Administrative
Agent with copies of all existing and future agreements entered into between a
Borrower and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral with an aggregate value of
$3,000,000 or greater may be kept or that otherwise may possess any Collateral
with an aggregate value of $3,000,000 or greater, but in each case, only if any
Collateral is reasonably likely to remain on such premises or in such
possession, as applicable, for at least 30 days.
7.18    Anti-Corruption Laws. Conduct its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and, to its knowledge, other similar anti-corruption
laws in other applicable jurisdictions, and maintain policies and procedures
reasonably designed to promote and achieve compliance with such laws.
ARTICLE VIII.
NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, no Borrower shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:
8.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or net sales, whether now owned or hereafter acquired, other
than the following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby
consists only of the property covered by the Liens being renewed or extended and
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);
(c)Liens for taxes, assessments or other governmental charges, not yet due or
which are being Properly Contested;
(d)Liens of carriers, warehousemen, mechanics, materialmen, repairmen, landlords
or other like Liens imposed by Law or arising in the Ordinary Course of Business
which are not overdue for a period of more than 30 days or which are being
Properly Contested;
(e)Liens, pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or a Foreign Benefit Law;





--------------------------------------------------------------------------------





(f)Liens or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the Ordinary Course of Business, and
including deposits (but not Liens) related to the acquisition of property;
(g)(i) Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and does not materially detract from the value
of or materially impair the use by the Borrowers in the ordinary course of its
business of the property subject to or to be subject to such encumbrance;
(h)any interest or title of a lessor or sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject (i) that is incurred in the Ordinary Course of Business, (ii) if arising
with respect to rent or any other obligation, such rent or other obligation is
not in default, and (iii) either individually or when aggregated with all other
Liens described in clauses (a) through (g) in effect on any date of
determination, could not be reasonably expected to have a Material Adverse
Effect;
(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01 or securing appeal or other surety bonds related
to such judgments;
(j)Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(k)Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted by Section 8.03, in each case in favor of
the trustee (but not the holders of such Indebtedness) under such indenture and
securing only obligations to pay compensation to such trustee, to reimburse its
expenses and to indemnify it under the terms thereof;
(l)Liens of sellers of goods to the Borrowers and the Restricted Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the Ordinary Course of Business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;
(m)Liens securing Assumed Indebtedness of the Borrowers and the Restricted
Subsidiaries permitted pursuant to Section 8.03(f); provided that (i) such Liens
do not at any time encumber any property of any Domestic Subsidiary that would
constitute Collateral if such Domestic Subsidiary were a Borrower, (ii) such
Liens do not at any time encumber any property other than property of the
Subsidiary acquired, or the property acquired, and proceeds thereof in
connection with such Assumed Indebtedness and shall not attach to any assets of
the Borrowers or the Restricted Subsidiaries theretofore existing or (except for
any such proceeds) which arise after the date thereof, and (iii) the Assumed
Indebtedness and other secured Indebtedness of the Borrowers and the Restricted
Subsidiaries secured by any such Lien does not exceed the fair market value of
the property being acquired in connection with such Assumed Indebtedness;
(n)Liens on the Equity Interests of Unrestricted Subsidiaries securing
Indebtedness incurred by such Unrestricted Subsidiaries;
(o)Liens on assets of Excluded Domestic Subsidiaries or Foreign Subsidiaries of
the Company securing Indebtedness of such Excluded Domestic Subsidiaries or
Foreign Subsidiaries permitted pursuant to clauses (g) and, (i) or (k) of
Section 8.03;
(p)operating leases or subleases granted by the Borrowers or the Restricted
Subsidiaries to any other Person in the Ordinary Course of Business;
(q)[reserved];
(r)Liens securing Indebtedness permitted by Section 8.03(n);
(s)Liens on specific items of Inventory or other goods of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the shipment or storage of such
Inventory or goods;
(t)Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Restricted Subsidiary thereof on deposit with or in possession of
such bank;
(u)Liens arising from precautionary UCC financing statements regarding operating
leases or consignments; and
(v)additional Liens attaching to assets that are not included in the Collateral
so long as the aggregate principal amount of the obligations so secured does not
exceed $15,000,000 at any time outstanding.





--------------------------------------------------------------------------------





8.02    Investments. Make any Investments, except:
(a)Investments held by the Borrowers or the Restricted Subsidiaries in the form
of Cash Equivalents;
(b)loans and advances to officers, directors and employees of the Borrowers and
the Restricted Subsidiaries either (i) made in the Ordinary Course of Business
of the Borrowers and the Restricted Subsidiaries as conducted on the Closing
Date to the extent permitted by applicable Law, or (ii) made in connection with
the relocation of any such officer, director or employee in an aggregate amount
at any one time outstanding not to exceed $5,000,000;
(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)Guarantees, and letters of credit issued in support of such Guarantees,
permitted by Section 8.03;
(e)equity Investments existing as of the date hereof and as set forth in
Schedule 6.13(a) or Schedule 6.13(b) and other Investments existing as of the
date hereof and as set forth in Schedule 8.02 and extensions or renewals
thereof, provided that no such extension or renewal shall be permitted if it
would (x) increase the amount of such Investment at the time of such extension
or renewal or (y) result in a Default hereunder;
(f)Investments constituting Consolidated Capital Expenditures;
(g)Investments in the form of non-cash consideration received from a Disposition
permitted by Section 8.05(e);
(h)Investments by the Company or any Restricted Subsidiary consisting of the
transfer of Equity Interests of aan Excluded Domestic Subsidiary or Foreign
Subsidiary to anotherany Excluded Domestic Subsidiary or Foreign Subsidiary that
is a Restricted Subsidiary;
(i)Investments made or held by any Excluded Domestic Subsidiary or Foreign
Subsidiary of the Company that is a Restricted Subsidiary in any otherExcluded
Domestic Subsidiary or Foreign Subsidiary of the Company that is a Restricted
Subsidiary;
(j)Investments of (i) the Company or any Restricted Subsidiary in the Company or
any other Borrower at any time, (ii) the Company or any Restricted Subsidiary in
any Restricted Subsidiary or Unrestricted Subsidiary existing as of the date
hereof and (iii) the Company or any Restricted Subsidiary in any Unrestricted
Subsidiary or Restricted Subsidiary that is not a Borrower made after the date
hereof in an aggregate amount at any one time outstanding not to exceed
$5,000,00025,000,000;
(k)Investments in the form of securities of any Person acquired in an
Acquisition permitted hereunder and Assumed Indebtedness in respect of a Person
or property acquired in an Acquisition permitted hereunder;
(l)Investments in Swap Contracts permitted to be maintained under Section
8.03(d);
(m)Investments consisting of Indebtedness held by the Borrowers and the
Restricted Subsidiaries arising on account of the accrual of interest on such
Investments;
(n)Investments consisting of extensions of credit to customers and vendors in
the Ordinary Course of Business in an aggregate amount at any one time
outstanding not to exceed $2,000,000;
(o)Investments consisting of intercompany loans by any Borrower or any
Restricted Subsidiary or any Unrestricted Subsidiary to any Domestic Restricted
Subsidiary or Foreign Subsidiary of the Company in an aggregate amount at any
one time outstanding not to exceed $15,000,000; and[intentionally omitted]; and
(p)other Investments if, prior to each such Investment, the Borrower Agent has
delivered a certificate to the Administrative Agent demonstrating that either
(i) Pro Forma Availability shall be at leastis greater than or equal to the
greater of 15% of the Aggregate CommitmentsLoan Cap and $26,250,000 for each day
during the 30 day period prior to such Investment and immediately after giving
effect thereto, andor (ii) if Pro Forma Availability shall not be at least 25%
of the Aggregate Commitmentsis greater than or equal to the greater of 10%, but
less than 15%, of the Loan Cap and $17,500,000 for each day during the 30 day
period prior to such Investment and immediately after giving effect thereto, and
in the case of this clause (ii) the Consolidated Fixed Charge Coverage Ratio
(calculated on a pro forma basis giving effect to such Investment and any
Indebtedness incurred in connection therewith, all in accordance with Section
1.03(d)) as of the most recently ended Measurement Period shall beis at least
1.00 to 1.00; and
(q)other Investments made on or after the Third Amendment Effective Date during
the term of this Agreement in an aggregate amount of up to
$15,000,00020,000,000;
provided that, notwithstanding the foregoing, (i) any Investment which when made
complies with the requirements of the definition of the term “Cash Equivalent”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by clause (d) (except to the extent related to Indebtedness then





--------------------------------------------------------------------------------





permitted to be incurred under Section 8.03), (k) or (p) shall be permitted to
be made if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing.
8.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness outstanding on the date hereof and listed on Schedule 8.03 and
any Permitted Refinancing Indebtedness of such Indebtedness;
(c)Guarantees of the Borrowers or other Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder of the Borrowers or other Restricted
Subsidiaries (other than Indebtedness described in clauses (i) or (k) below),
provided that (i) any guarantee of Permitted Subordinated Debt or of any other
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
Permitted Subordinated Debt or other subordinated Indebtedness and (ii) the
Borrowers may provide Guarantees of Indebtedness described in clause (g) below,
provided such Guarantees shall be unsecured and all such Indebtedness Guaranteed
by this clause (c)(ii) shall not exceed $50,000,000 in the aggregate;
(d)obligations (contingent or otherwise) of the Borrowers or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, cash flows or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for real property and fixed or capital assets within
the limitations set forth in Section 8.01(j); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;
(f)Assumed Indebtedness of the Borrowers in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding;
(g)Indebtedness of Excluded Domestic Subsidiaries or Foreign Subsidiaries of the
Company in an aggregate principal amount on the date of incurrence thereof not
exceeding 10% of the total assets of the Company and its Restricted Subsidiaries
as of the end of the most recently ended fiscal year of the Company;
(h)the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;
(i)Indebtedness of (i) any Borrower owing to a Borrower or any Restricted
Subsidiary and (ii) (x) any Domestic Restricted Subsidiary which is not a
Borrower owing to any Borrower or any Domestic Restricted Subsidiary or (y) any
Foreign Subsidiary that is a Restricted Subsidiary of the Company owing to a
Borrower or any Domestic Subsidiary; provided that (A) in the case of any
Indebtedness described in subpart (ii) above, the Investment by such Borrower or
Domestic Subsidiary is permitted by Section 8.02(oj), 8.02(p) or 8.02(pq), and
(B) any such Indebtedness described in clause (i) or (ii)(y) which is owing to
the Company or any of its Domestic Restricted Subsidiariesother Borrower, (1) to
the extent requested by the Administrative Agent, such Indebtedness shall be
evidenced by one or more promissory notes in form and substance satisfactory to
the Administrative Agent which shall be duly executed and delivered to (and
indorsed to the order of) the Administrative Agent in pledge pursuant to a
pledge agreement acceptable to the Administrative Agent and (2) in the case of
any such Indebtedness owed by a Person other than a Borrower, such Indebtedness
shall not be forgiven or otherwise discharged for any consideration other than
payment (Dollar for Dollar) in cash unless the Administrative Agent otherwise
consents;
(j)surety bonds permitted under Section 8.01;
(k)Indebtedness of any Excluded Domestic Subsidiary or Foreign Subsidiary owing
to any otherExcluded Domestic Subsidiary or Foreign Subsidiary;
(l)Permitted Subordinated Debt and any Permitted Refinancing Indebtedness of
such Permitted Subordinated Debt;
(m)other unsecured Indebtedness of the Company and its Subsidiaries (including,
without limitation, any increase in theso long as, to the extent the outstanding
principal amount of the Senior Notes and/or the Subordinated Notes) so long
asany such Indebtedness exceeds $15,000,000, the weighted average life to
maturity of any such excess Indebtedness is more than six months following the
Revolving Credit Maturity Date in effect at the time such excess Indebtedness
was incurred;
(n)Second Lien Obligations in an aggregate principal amount on the date of
incurrence thereof not to exceed $500,000,000 plus the amount of any incremental
facility relating thereto, and any Permitted Refinancing Indebtedness of such





--------------------------------------------------------------------------------





Second Lien Obligations (to the extent subject to an intercreditor agreement
substantially the same as any intercreditor agreement applicable to the Second
Lien Obligations it refinancesthe Intercreditor Agreement); and
(o)the Senior Notes and any Permitted Refinancing Indebtedness of such Senior
Notes;[intentionally omitted];
provided that (i) no Indebtedness otherwise permitted by clause (e), (f), (g),
(i) (as such clause (i) relates to loans made by any Borrower to Restricted
Subsidiaries which are not Borrowers), (m) or (n) may be incurred if,
immediately before or after giving effect to the incurrence thereof, any Default
shall have occurred and be continuing, and (ii) all such Indebtedness of the
type described in clause (i)(i)(y) above that is owed to Subsidiaries that are
not Borrowers shall be subordinated, in writing, to the Obligations upon terms
satisfactory to the Administrative Agent.
8.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)any Restricted Subsidiary may merge with a Borrower or any one or more other
Restricted Subsidiaries, provided that when a Borrower is merging with a
Restricted Subsidiary, the Borrower shall be the continuing or surviving Person;
and
(b)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Borrower, then the transferee must also be a Borrower; and
(c)a merger or consolidation necessary to consummate (i) an Acquisition
permitted by and in compliance with Section 8.13 or (ii) a Disposition permitted
by and in compliance with Section 8.05 shall be permitted hereunder.
8.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)Dispositions in the Ordinary Course of Business (so long as such Disposition
does not constitute a Disposition of all or a substantial part of the Company’s
and the Restricted Subsidiaries’ assets, taken as a whole) or of obsolete or
worn out property;
(b)any Disposition that constitutes (i) an Investment permitted under Section
8.02, (ii) a Lien permitted under Section 8.01, (ii) a merger or Disposition
permitted under Section 8.04(a) or (b), or (iii) a Restricted Payment permitted
under Section 8.06;
(c)Dispositions for fair market value of equipment or real property to the
extent that (i) such equipment or real property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement equipment or real property;
(d)Dispositions of property by a Borrower or any Restricted Subsidiary to a
wholly-owned Restricted Subsidiary or, solely with respect to Dispositions of
the Equity Interests of a Restricted Subsidiary, to the Company or a Domestic
Subsidiary; provided that if the transferor of such property is a Borrower, the
transferee thereof must be a Borrower;
(e)Dispositions of assets or Equity Interests of the Subsidiaries, so long as
(i) each such Disposition is, in the reasonable judgment of the Company, for
fair market value, (ii) both before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, (iii) immediately after
giving effect to such Disposition, Pro Forma Availability shall be at least 20%
of the Aggregate Commitments and (iv) the aggregate amount of all Dispositions
made pursuant to this subsection in any one fiscal year of the Company does not
exceed 20% of the total assets of the Company and its Restricted Subsidiaries as
of the end of the most recently ended fiscal year of the Company;
(f)such Disposition that results from a casualty or condemnation in respect of
such property or assets and is not otherwise an Event of Default under Section
9.01;
(g)such Disposition that consists of the sale or discount of overdue accounts
receivable that are not Eligible Accounts in the Ordinary Course of Business in
an aggregate original amount for all such Accounts in any fiscal year of up to
$5,000,000, but only in connection with the compromise or collection thereof,
provided that the Net Cash Proceeds from such Disposition shall be deposited in
a Dominion Account; and
(h)Dispositions of assets with respect to which the fair market value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $10,000,000 in the aggregate during the term of
this Agreement.
8.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before and after
the making of such Restricted Payment):





--------------------------------------------------------------------------------





(a)(i) each Restricted Subsidiary may make Restricted Payments to the Company
and to wholly-owned Restricted Subsidiaries that are Borrowers and (ii) each
Excluded Domestic Subsidiary or Foreign Subsidiary may make Restricted Payments
to any Excluded Domestic Subsidiary or Foreign Subsidiary;
(b)the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)the Company and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common Equity Interests or warrants or
options to acquire any such shares in connection with customary employee or
management agreements, plans or arrangements;
(d)the Company shall be permitted to make Restricted Payments in the form of
cash dividends to the holders of common stock of the Company in an aggregate
amount in any fiscal year not to exceed $15,000,00035,000,000; and
(e)the Company and each Subsidiary shall be permitted to make other Restricted
Payments in the form of cash dividends, distributions, purchases, redemptions or
other acquisitions of or with respect to Equity Interests if, prior to each such
Restricted Payment, the Borrower Agent has delivered a certificate to the
Administrative Agent demonstrating that either (Ai) Pro Forma Availability shall
beis greater than or equal to the greater of 17.5% of the Aggregate
CommitmentsLoan Cap and $30,625,000 for each day during the 30 day period prior
to such Restricted Payment and immediately after making such Restricted Payment,
and (Bgiving effect thereto, or (ii) if Pro Forma Availability shall not be at
least 30% of the Aggregate Commitmentsis greater than or equal to the greater of
12.5%, but less than 17.5%, of the Loan Cap and $21,875,000 for each day during
the 30 day period prior to such Restricted Payment and immediately after giving
effect thereto, and in the case of this clause (ii) the Consolidated Fixed
Charge Coverage Ratio (calculated on a pro forma basis giving effect to such
Restricted Payment in accordance with Section 1.03(d)) as of the most recently
ended Measurement Period shall beis at least 1.101.00 to 1.00.
8.07    Change in Nature of Business. Engage in any material line of business
that is not a Core Business.
8.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the Ordinary Course of
Business, other than (a) transactions on fair and reasonable terms substantially
as favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (b) the consummation by such Borrower and
its Subsidiaries of the transactions effected by the Loan Documents, (c) any
employment arrangement entered into by such Borrower or any of its Subsidiaries
in the Ordinary Course of Business and consistent with the past practices of
such Borrower or such Subsidiary, (d) transactions between or among the
Borrowers and their Restricted Subsidiaries or between or among Restricted
Subsidiaries, in each case to the extent permitted under the terms of the Loan
Documents, (e) the declaration and payment of dividends and the making of
distributions to all holders of any class of capital stock of the Company or any
of its Restricted Subsidiaries to the extent otherwise permitted under Section
8.06, (f) the Tax Sharing Agreement, and (g) shared service arrangements entered
into in the Ordinary Course of Business and allocating expenses and fees
reasonably in accordance with the services provided.
8.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that:
(a)requires the grant of a Lien to secure an obligation of such Person if a Lien
is granted to secure another obligation of such Person, except any such
provision contained in (i) the Subordinated Notes Indenture or the Senior Notes
Indenture to the extent such provision does not require such a grant of a Lien
to secure the Subordinated Notes or the Senior Notes if a Lien is granted
securing the Obligations, or (ii) the document evidencing any Second Lien
Obligationsthe Term Loan Documents; or
(b)limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any Borrower or to otherwise transfer property to the
Company or any Borrower other than customary restrictions required in connection
with (x) financings permitted by this Agreement, the limitations of which are no
more restrictive than the corresponding limitations applicable to the Borrowers
hereunder, and (y) Dispositions permitted by this Agreement and which
limitations cover only such assets or Person(s) which are the subject matter of
such Dispositions and, prior to such Disposition, permit the Liens granted under
the Loan Documents therein, and (ii) of any Restricted Subsidiary to Guarantee
the Indebtedness of the Borrowers or become a direct Borrower hereunder, or
(iii) of any Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit:
(A)    a negative pledge contained in either (x) Indebtedness of any Restricted
Subsidiary as of the date it becomes a Restricted Subsidiary of the Company in
any transaction otherwise permitted hereunder or (y) Indebtedness outstanding on
the date hereof and listed on Schedule 8.03, in each case so long as such
provision does not impair or conflict with any Security Instrument or with
Section 7.12 hereof;
(B)    provisions limiting Liens on property as may be contained in the terms of
any Indebtedness permitted under Section 8.03(e) or (f) solely to the extent any
such limitations relates to the property financed by or the subject of such
Indebtedness;





--------------------------------------------------------------------------------





(C)    provisions of any Law, order or agreement giving rise to a prior Lien
permitted under Section 8.01(c), (d), (e), (f), (h), (i), (n), (o), and (p)
limiting Liens on property, and only on such property, subject to such prior
Lien; and
(D)    such provisions as may be contained in any refinancing or replacing
Indebtedness permitted under Section 8.03, provided that the terms of such
provisions shall be no less favorable to the Administrative Agent and the
Lenders as were contained in the Indebtedness being refinanced or replaced.
8.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.
8.11    Prepayment of Indebtedness; Amendment to Material Agreements.
(a)Prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior to
the scheduled maturity thereof any Indebtedness that is either subordinated to
the Indebtedness hereunder or has a stated maturity date later than the
Revolving Credit Maturity Date, or make any payment in violation of any
subordination terms thereof, including in each case pursuant to any change of
control, sale of assets, issuance of any equity or otherwise as may be set forth
in the terms thereof or available to the Borrowers at its option, except, so
long as no Default (other than in the case of clause (iii) below) or Event of
Default shall exist prior to or immediately thereafter, prepayments,
redemptions, purchases, repurchases, defeasances or other satisfaction
(collectively, a "Prepayment") of:
(i)Indebtedness made with the proceeds of any Permitted Subordinated Debt;
(ii)Indebtedness made with the proceeds of (A) the Second Lien Obligations and
(B) other Indebtedness permitted to be incurred pursuant to Section 8.03 and
containing terms and conditions (including terms of subordination, security and
maturity) no less favorable in any material respect to the Administrative Agent
and the Lenders than the Indebtedness being Prepaid therewith;
(iii)the Second Lien Obligations in connection with any mandatory prepayments
required pursuant to the definitive documentation for the Second Lien
ObligationsTerm Loan Agreement; provided the Borrower Agent shall deliver notice
of such Prepayment to the Administrative Agent substantially concurrently with
any notice thereof required to be delivered to any holder of the Second Lien
Obligations, or if none, substantially concurrently with the making thereof; and
(iv)any Indebtedness so long as (Athe Borrower Agent shall have delivered to the
Administrative Agent, substantially concurrently with the making of such
Prepayment, a certificate demonstrating that either (i) Pro Forma Availability
shall beis greater than or equal to the greater of 15% of the Aggregate
CommitmentsLoan Cap and $26,250,000 for each day during the 30 day period prior
to such Prepayment and immediately after making such Prepayment, (Bgiving effect
thereto, or (ii) if Pro Forma Availability shall not be at least 25% of the
Aggregate Commitmentsis greater than or equal to 10%, but less than 15%, of the
Loan Cap and $17,500,000 for each day during the 30 day period prior to such
Prepayment and immediately after giving effect thereto, and in the case of this
clause (ii) the Consolidated Fixed Charge Coverage Ratio (calculated on a pro
forma basis giving effect to such Prepayment in accordance with Section 1.03(d))
as of the most recently ended Measurement Period shall be at least 1.00 to 1.00
and (C) the Borrower Agent shall have delivered to the Administrative Agent,
substantially concurrently with the making of such Prepayment, a certificate
demonstrating compliance with items (A) and (B) above.is at least 1.00 to 1.00.
(b)Amend, modify or change in any manner any term or condition of (i) any
Subordinated Note or the Subordinated Notes Indenture or the Senior Notes or the
Senior Notes Indenture, (ii) any other Permitted Subordinated Debt Document,
(iii) the definitive documentation for or any other Indebtedness (other than the
Second Lien Obligations, or (iv) any Indebtedness) with a stated maturity date
outside the Revolving Credit Maturity Date, in each case so that the terms and
conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms of such Indebtedness as of
the Closingearlier of the Third Amendment Effective Date or date of incurrence
thereof, or (ii) any Term Loan Documents except to the extent such amendment,
modification or change is not prohibited under the Intercreditor Agreement.
8.12    Financial Covenant. Permit the Consolidated Fixed Charge Coverage Ratio
to be less than 1.00 to 1.00 determined as of (i) the last day of the
Measurement Period most recently ended before the commencement of a Fixed Charge
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Trigger Period.
8.13    Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, or Consummate any Acquisition unless:





--------------------------------------------------------------------------------





(a)the Person to be (or whose assets are to be) acquired does not oppose such
Acquisition and the line or lines of business of the Person to be acquired
either (i) constitute Core Businesses or (ii) consist of the sales of products
to the same end-markets served by the Company and its Subsidiaries;
(b)no Default or Event of Default shall have occurred and be continuing either
immediately prior to or immediately after giving effect to such Acquisition;
provided that, in the case of any Limited Condition Transaction, such condition
shall be limited to any Specified Default;
(c)after giving pro forma effect to such Acquisition and all Indebtedness
incurred or repaid in connection therewith, the Borrower Agent has delivered a
certificate to the Administrative Agent demonstrating that either (i) Pro Forma
Availability shall beis greater than or equal to the greater of 15% of the
Aggregate CommitmentsLoan Cap and $26,250,000 for each day during the 30 day
period prior to such Acquisition and immediately after giving effect thereto,
andor (ii) if Pro Forma Availability shall not be at least 25% of the Aggregate
Commitmentsis greater than or equal to the greater of 10%, but less than 15%, of
the Loan Cap and $17,500,000 for each day during the 30 day period prior to such
Acquisition and immediately after giving effect thereto, and in the case of this
clause (ii) the Consolidated Fixed Charge Coverage Ratio (calculated on a pro
forma basis giving effect to such Acquisition and any Indebtedness incurred in
connection therewith and any other relevant factor, all in accordance with
Section 1.03(d)) as of the most recently ended Measurement Period shall be at
least 1.00 to 1.00; and
(d)the Borrower Agent shall have furnished to the Administrative Agent prior to
the date on which any such Acquisition is to be consummated, a certificate of a
Responsible Officer of the Borrower Agent, in form and substance reasonably
satisfactory to the Administrative Agent, (i) certifying that all of the
requirements set forth above will be satisfied on or prior to the consummation
of such Acquisition and (ii) a reasonably detailed calculation of item (c) above
(and such certificate shall be updated as necessary to make it accurate as of
the date the Acquisition is consummated).
Except as otherwise provided in the definitions of “Accounts Formula Amount” and
“Inventory Formula Amount”, none of the Accounts or Inventory of any Person
acquired or created in an Acquisition shall be included in the calculation of
the Borrowing Base until the Administrative Agent has conducted Field Exams and
appraisals reasonably required by it with results reasonably satisfactory to the
Agent and the Person owning such Accounts or Inventory shall be a (directly or
indirectly) wholly-owned Subsidiary of the Company and have become a Borrower.
8.14    Creation of New Subsidiaries. Create or acquire any new Subsidiary after
the Closing Date other than Restricted Subsidiaries created or acquired in
accordance with Section 7.12, provided that any Unrestricted Subsidiary may
create a Subsidiary that is an Unrestricted Subsidiary.
8.15    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time such proceeds are so used, lent, contributed or
otherwise made available, is the subject of Sanctions, or in any other manner
that will result in a violation by any Borrower or any Subsidiary of a Borrower
or, to the knowledge of any Borrower, any other individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arrangers, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
8.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or, to the knowledge of
any Borrower, other similar anti-corruption laws in other applicable
jurisdictions.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any commitment or other fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(b)Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 7.03(a) or (b), 7.05
(other than with respect to the maintenance of good standing), 7.10, 7.11 or
7.12 or Article VIII, or (ii) in any of Sections 3.02(a), 3.02(d), 7.02(b) or
7.07 and such failure referenced in this clause (ii) continues for three or more
Business Days, or (iii) in Sections 7.01 or 7.02 (other than 7.02(b)) and such
failure referenced in this clause (iii) continues for fifteen or more Business
Days ; or





--------------------------------------------------------------------------------





(c)Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) receipt of notice of such default by a
Responsible Officer of the Borrower Agent from the Administrative Agent, or (ii)
any Responsible Officer of the Borrower Agent becomes aware of such default; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading when made or deemed made in any
material respect; or
(e)Cross-Default. (i) The Company, any Restricted Subsidiary or any other
Borrower (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, and after passage of
any grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
period of grace, if any, therein specified, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company, any Restricted Subsidiary or any other
Borrower is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company, any Restricted Subsidiary or any other Borrower is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
company, any Restricted Subsidiary or any other Borrower as a result thereof is
greater than $25,000,000;
(f)Insolvency Proceedings, Etc. The Company, any Restricted Subsidiary or any
other Borrower institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) The Company, any Restricted
Subsidiary or any other Borrower becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; (iii)
the Borrowers are enjoined or in any way prevented by any Governmental Authority
from conducting all or substantially all of the business of the Borrowers taken
as a whole for a period in excess of 30 days; or (iv) the Borrowers otherwise
cease or suspend operation of or liquidate, or take any action to cease or
suspend operation of or liquidate, all or substantially all of the business of
the Borrowers taken as a whole; or
(h)Judgments. There is entered against the Company, any Restricted Subsidiary or
any other Borrower (i) one or more final judgments or orders for the payment of
money in an aggregate amount exceeding $20,000,000 (to the extent not covered by
(A) insurance provided by a Person described in Section 7.07 as to which the
insurer does not dispute coverage or (B) the Tyco Indemnity to the extent Tyco
has not disputed its indemnity obligation), or (ii) any one or more non-monetary
final judgments that have, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, such
judgment or order remains unvacated and unpaid and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an amount that could reasonably be expected to
have a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect; or (iii) the benefit liabilities of
all Plans governed by Foreign Benefit Laws, or the funding of which are
regulated by any Foreign Benefit Laws, at any time exceed all such Plans’
assets, as computed in accordance with





--------------------------------------------------------------------------------





applicable law as of the most recent valuation date for such Plans in a manner
that could reasonably be expected to have a Material Adverse Effect; or
(j) Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (except with respect to
immaterial assets); or any Borrower or any other Person contests in any manner
the validity or enforceability of any Loan Document or any Lien granted to the
Administrative Agent pursuant to the Security Instruments; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)Permitted Subordinated Debt. The subordination provisions relating to any
Permitted Subordinated Debt or anythe Second Lien Obligations (the
“Subordination Provisions”) shall fail to be enforceable by the Lenders (which
have not effectively waived the benefits thereof) in accordance with the terms
thereof, or the principal or interest on any Loan, any L/C Obligation or other
Obligations shall fail to constitute “designated senior debt” (or any other
similar term) under any document, instrument or agreement evidencing such
Permitted Subordinated Debt or Second Lien Obligations; or the Company or any of
its Subsidiaries shall, directly or indirectly, disavow or contest in any manner
(i) the effectiveness, validity or enforceability of any of the Subordination
Provisions, or (ii) that any of such Subordination Provisions exist for the
benefit of the Secured Parties; or
(l)Change of Control. There occurs any Change of Control.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03    Application of Funds.
(a)After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations expressly described in clauses Third through Fifth
below) payable to the Lenders and the L/C Issuer (including reasonable fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;





--------------------------------------------------------------------------------





Fourth, to (i) the payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings (ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts held by them), (ii) the
payment of Secured Related Credit Obligations arising under Related Swap
Contracts (to the Lenders party (either directly or through an Affiliate) to
such Related Swap Contracts), and (iii) to Cash Collateralize that portion of
L/C Obligations comprising the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrowers pursuant to
Sections 2.04 and 2.17, to the Administrative Agent for the account of the L/C
Issuer; provided that if the amounts available are insufficient to make all
payments provided for in this clause Fourth, that portion allocable to clause
(iii) shall be applied first to pay Outstanding Amounts of Revolving Loans, L/C
Borrowings and Secured Related Credit Obligations arising under Related Swap
Contracts before being utilized to Cash Collateralize L/C Obligations;
Fifth, to payment of Secured Related Credit Obligations other than those arising
under Related Swap Contracts;
Sixth, to the payment of all other Obligations of the Borrowers owing under or
in respect of the Loan Document that are due and payable to the Administrative
Agent and the other Secured Parties, or any of them, on such date, ratably based
on the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
(b)Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Amounts
distributed with respect to any Secured Related Credit Obligations shall be the
lesser of the maximum Secured Related Credit Obligations last reported to the
Administrative Agent or the actual Secured Related Credit Obligations as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Secured Related
Credit Obligations, and may request a reasonably detailed calculation of such
amount from the applicable Secured Party. If a Secured Party fails to deliver
such calculation within five days following request by the Administrative Agent,
the Administrative Agent may assume the amount to be distributed is zero. The
allocations set forth in this Section 9.03(b) are solely to determine the rights
and priorities of Administrative Agent and Secured Parties as among themselves,
and may be changed by agreement among them without the consent of any Borrower.
This Section 9.03(b) is not for the benefit of or enforceable by any Borrower.
(c)Administrative Agent shall not be liable for any application of amounts made
by it in good faith under this Section 9.03 and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
ARTICLE X.
ADMINISTRATIVE AGENT
10.01    Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Borrower shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Administrative Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any Reserve (in each case, pursuant to the terms of
this Agreement), or whether any conditions to funding any Loan or to issuance of
a Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Administrative Agent from liability to
any Lender or other Person for any error in judgment or mistake.
10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include





--------------------------------------------------------------------------------





the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower Agent, a Lender or the L/C Issuer.
(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.





--------------------------------------------------------------------------------





10.06    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower Agent, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower Agent and the Lenders that no qualifying Person has,
provided that in no event shall an such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment, then
such resignation within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice andon the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateralcollateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateralcollateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiringremoved) Administrative Agent (other than as provided in Section 4.01(g)
and other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent.Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
10.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.





--------------------------------------------------------------------------------





10.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Borrower is subject, (b) at any other sale or foreclosure or acceptance
of collateral in lieu of debt conducted by (or with the consent or at the
direction of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with any applicable Law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.





--------------------------------------------------------------------------------





10.10    Collateral Matters. TheWithout limiting the provision of Section 10.09,
the Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a)to release any Lien on any Collateral (i) upon the occurrence of the Facility
Termination Date, (ii) that is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to a Person that is not a Borrower, (iii) as provided in Section
7.15(c) with respect to Subsidiaries that become Unrestricted Subsidiaries in
accordance with the terms of this Agreement, or (iv(iv) that constitutes
“Excluded Assets” (as such term is defined in the Security Agreement), or (v)
subject to Section 11.01, if approved, authorized or ratified in writing by the
Required Lenders;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and
(c)to release any Restricted Subsidiary that is a Borrower from its obligations
under the Loan Documents if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted hereunder (including pursuant to its
designation as an Unrestricted Subsidiary in compliance with the terms hereof,
including Section 7.15).
If as a result of any transaction not prohibited by this Agreement (i) any
Borrower becomes an Excluded Domestic Subsidiary or a Foreign Subsidiary that is
a CFC, then (x) such Borrower shall be automatically released from this
Agreement and each other Loan Document, (y) any Lien on any Collateral of such
Borrower shall be automatically released and (z) the Voting Stock (as defined in
the Security Agreement) of such Borrower (other than 65% of the total
outstanding Voting Stock of a CFC Holdco or Foreign Subsidiary that is a CFC
that, in each case, is directly owned by a Borrower) shall be automatically
released from the security interests created by the Loan Documents, or (ii) any
CFC Holdco or any Foreign Subsidiary that is a CFC ceases to be directly owned
by a Borrower, then the Equity Interests of such Subsidiary shall be
automatically released from any security interests created by the Loan
Documents. In connection with any termination or release pursuant to this
paragraph, the Administrative Agent and any applicable Lender shall promptly
execute and deliver to any Borrower, at such Borrower’s expense, all documents
that such Borrower shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this paragraph
shall be without recourse to or warranty by the Administrative Agent or any
Lender.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations under the Loan Documents pursuant to this
Section 10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
10.11    Other Collateral Matters.
(a)Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
(b)Lenders as Agent For Perfection by Possession or Control. The Administrative
Agent and Secured Parties appoint each Lender as agent (for the benefit of
Secured Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control. If any Lender obtains possession or control of any Collateral, it
shall notify the Administrative Agent thereof and, promptly upon Administrative
Agent’s request, deliver such Collateral to Administrative Agent or otherwise
deal with it in accordance with Administrative Agent’s instructions.
(c)Reports. The Administrative Agent shall promptly forward to each Lender, when
complete, copies of any Field Exam or appraisal report prepared by or for the
Administrative Agent with respect to any Borrower or Collateral (“Report”). Each
Lender agrees (a) that neither Bank of America nor the Administrative Agent
makes any representation or warranty as to the accuracy or completeness of any
Report, and shall not be liable for any information contained in or omitted from
any Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrowers’ books
and records as well as upon representations of Borrowers’ officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any all losses, claims, damages, liabilities and related
expenses (except to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable





--------------------------------------------------------------------------------





judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent) arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.
10.12    Related Credit Providers. Each Secured Related Credit Provider, by
delivery of a notice to Administrative Agent of the creation of a Related Credit
Arrangement, agrees to be bound by Section 9.03 and this Article X. Each Secured
Related Credit Provider shall indemnify and hold harmless Agent Indemnitees, to
the extent not reimbursed by Borrowers, against all losses, claims, damages,
liabilities or related expenses that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Related Credit
Obligations.
ARTICLE XI.
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)waive any condition set forth in (i) Section 5.01(a) (except to the extent
otherwise provided for in Section 5.01(a)) or, (ii) in the case of the initial
Credit Extension, Section 5.02, in each case without the written consent of each
Lender;
(b)extend or increase the Revolving Credit Commitment of any Revolving Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to Section
9.02) without the written consent of such Revolving Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them), including the Revolving Credit Maturity Date, or any scheduled
reduction of the Aggregate Commitments hereunder or under any other Loan
Document, in each case without the written consent of each Lender directly
affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” (so long as such
amendment does not result in the Default Rate being lower than the interest rate
then applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable) or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein);
(e)change Section 2.14 or Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(g)release any material Borrower from the this Agreement or any material
Security Instrument to which it is a party without the written consent of each
Lender, except to the extent such Borrower is the subject of a Disposition
permitted by Section 8.05 (in which case such release may be made by the
Administrative Agent acting alone);
(h)release all or substantially all of the Collateral without the written
consent of each Lender except with respect to Dispositions and releases of
Collateral permitted or required hereunder (including pursuant to Section 8.05)
or as provided in the other Loan Documents (in which case such release may be
made by the Administrative Agent acting alone); or
(i)without the prior written consent of all Lenders, amend the definition of
"Borrowing Base", "Accounts Formula Amount" (including any advance rate
therein), "Inventory Formula Amount" (including any advance rate therein),
"Eligible Inventory", "Eligible Accounts" or "Loan Cap" in a manner that would
increase the availability; provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 11.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (v) the





--------------------------------------------------------------------------------





Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto; (vi) no amendment,
waiver or consent which has the effect of enabling the Borrowers to satisfy any
condition to a Borrowing contained in Section 5.02 hereof which, but for such
amendment, waiver or consent would not be satisfied, shall be effective to
require the Revolving Lenders, the Swing Line Lender or the L/C Issuer to make
any additional Revolving Loan or Swing Line Loan, or to issue any additional or
renew any existing Letter of Credit, unless and until the Required Lenders (or,
if applicable, all Revolving Lenders) shall have approved such amendment, waiver
or consent. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Revolving Credit Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement (as to which no Lender shall have any
obligation to participate) and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share, on a last-out or subordinated basis to the existing
facilities hereunder, in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.
11.02    Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or in the case of notices otherwise
expressly provided herein (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02, as changed pursuant to
subsection (d) below; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, as
changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrowers).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business dayBusiness Day for
the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address





--------------------------------------------------------------------------------





as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of a Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through
Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrower Agent, the other Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower Agent, the Administrative Agent, the L/C
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform (a “Private Side Person”) in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws; provided that
nothing in this Agreement shall be deemed to be a consent by any party hereto to
any Private Side Person providing any such Borrower Materials from the “Private
Side” of the Platform that are not available on the “Public Side” of the
Platform to any person at such Public Lender who has not been selected as a
Private Side Person, or otherwise acting in violation of the provisions of
Section 11.07 with respect to any such Borrower Materials.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Revolving Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C





--------------------------------------------------------------------------------





Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates and the
Arrangers (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, each Lender, the L/C Issuer, the Swing Line Lender or the Arrangers
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Lenders, the Swing Line Lender, the L/C Issuer or the
Arrangers), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided, however, that in the case of clause (i), (ii) and
(iii) above, all costs and expenses of legal counsel shall be limited to one
counsel for the Administrative Agent and one counsel for the Lenders and to the
extent necessary, one special or local counsel in each appropriate jurisdiction
unless, in the reasonable opinion of any Lender, representation of all such
Lenders would be inappropriate due to the existence of an actual or potential
conflict of interest.
(b)Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses
(includinglimited, in the case of legal counsel, to the reasonable fees, charges
and disbursements of any counsel for any Indemnitee and expenses of one primary
legal counsel to the Indemnitees, taken as a whole (or in the case of an actual
or perceived conflict of interest by an Indemnitee, additional counsel to the
affected Indemnitees), and one local counsel in each appropriate jurisdiction
(which may include one special counsel acting in multiple jurisdictions) to the
Indemnitees in connection with claims, actions or proceedings by any Indemnitee
against any Borrower under any Loan Document), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or byPerson (including the
Borrowers or any other Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 4.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrowers or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Borrower, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or, (y) result from a claim brought by the
Borrowers or any other Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute that does not involve an act or omission by any
Borrower or any Affiliate of any Borrower and that is brought by any Indemnitee
against any other Indemnitee (other than in its capacity as Administrative
Agent, an Arranger, or similar role hereunder). This Section 11.04(b) shall not
apply with respect to Taxes other than Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.





--------------------------------------------------------------------------------





(c)Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on such Lender’s portion of Loans, commitments
and risk participations with respect to the Revolving Credit Facility) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(e).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender and the occurrence of the Facility Termination Date.
11.05    Marshalling; Payments Set Aside. None of Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any
Borrower or against any Obligations. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the occurrence
of the Facility Termination Date.
11.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and its
Revolving Loans (including for purposes of this subsection (b), participations
in L/C Obligations) at the time owing to it (such Lender’s portion of Loans,
commitments and risk participations with respect to each of the Revolving Credit
Facility (each, an “Applicable Facility”) being referred to in this Section
11.06 as its “Applicable Share”)) at the time owing to it); provided that
(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Applicable Share of the Applicable Facility at the time owing
to it or in the case of an assignment to a Lender or an Affiliate





--------------------------------------------------------------------------------





of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Applicable Share (which for this purpose includes Loans outstanding
thereunder) with respect to each Applicable Facility, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 with respect
to the Revolving Credit Facility, unless the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed; provided that the Borrower Agent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Applicable Facility, except that this clause (ii) shall not
(A) prohibit any Lender from assigning all or a portion of its rights and
obligations among the Applicable Facilities on a non-pro rata basis or (B) apply
to rights in respect of Swing Line Loans;
(iii)any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender and, so long as
no Event of Default has occurred and is continuing, the Borrower Agent (each
such consent not to be unreasonably withheld or delayed; provided that the
Borrower Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof) unless the Person that
is the proposed assignee is itself a Lender or an Affiliate of a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable by the assigning Lender,
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(v)no such assignment shall be made (A) to any Borrower or any of the Borrowers’
Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person; and
(vi)in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Revolving Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.01, 4.04, 4.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver Revolving Loan Notes to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation





--------------------------------------------------------------------------------





in such rights and obligations in accordance with subsection (d) of this
Section. Notwithstanding the foregoing, if any Lender shall assign all of its
rights and obligations under this Agreement (an “Exiting Lender”), to the extent
such Exiting Lender or an Affiliate thereof is a Secured Related Credit Provider
at the time of such assignment, (a) such Exiting Lender or Affiliate shall
continue to be a Secured Related Credit Provider solely with respect to Secured
Related Credit Obligations arising under Related Credit Arrangements entered
into prior to such assignment and shall continue to be entitled to the benefits
of Section 9.03 in its capacity as a Secured Related Credit Provider and (b)
such Exiting Lender and such Affiliate shall continue to be subject to (i)
notification requirements under the definition of “Secured Related Credit
Obligation”, and (ii) the requirements, including indemnification obligations,
under Sections 9.03 and 10.12.
 
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrowers and the L/C Issuer at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or a Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.01, 4.04 and 4.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 4.01(e) as though it were a
Lender.





--------------------------------------------------------------------------------





(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Loan Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower Agent (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(c)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 4.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the occurrence of the Facility
Termination Date) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower Agent and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(i)Resignation as L/C Issuer and/or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America resigns as Administrative Agent or either of Bank of America or
JPMorgan assigns all of its Revolving Credit Commitment, Revolving Loans,
pursuant to subsection (b) above, such Person may, (i) upon 30 days’ notice to
the Borrower Agent and the Lenders, resign as L/C Issuer and/or (ii) in the case
of Bank of America, upon 30 days’ notice to the Borrower Agent, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer, or Swing Line
Lender, the Borrower Agent shall be entitled to appoint from among the Lenders
willing to serve in such capacity a successor L/C Issuer or Swing Line Lender
hereunder, as the case may be; provided, however, that no failure by the
Borrower Agent to appoint any such successor shall affect the resignation of
such Person as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America or JPMorgan resigns as L/C Issuer, such Person shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such successor or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of such L/C Issuer with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association





--------------------------------------------------------------------------------





of Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same or at
least as restrictive as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower Agent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
any Subsidiary.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, any information not marked “PUBLIC” at the
time of delivery will be deemed to be confidential; provided, that any
information marked “PUBLIC may also be marked “Confidential”. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower Agent and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together,





--------------------------------------------------------------------------------





bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 4.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requested by Borrower Agent pursuant to
Section 11.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then in each such case the Borrower Agent may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)the Borrower Agent shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower Agent
(in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 4.04 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)in the case of any such assignment resulting from the refusal of a Lender to
approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such requested amendment, waiver
or consent; and
(e)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY





--------------------------------------------------------------------------------





AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.
11.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers or the Lenders are
arm’s-length commercial transactions between each Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent nor
either Arranger nor any Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and (iii)
the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a board range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and
neither the Administrative Agent nor either Arranger nor any Lender has any
obligation to disclose any of such interests to any Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, each Arranger and
each Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
11.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Revolving





--------------------------------------------------------------------------------





Loan Notices, Swingline Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.
[Remainder of page is intentionally left blank; signature pages follow.]





--------------------------------------------------------------------------------









Signature Page
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
MUELLER WATER PRODUCTS, INC.
ANVIL INTERNATIONAL LLC
ECHOLOGICS, LLC
HENRY PRATT COMPANY, LLC
HYDRO GATE, LLC
J.B. SMITH MFG CO., LLC
JAMES JONES COMPANY, LLC
MILLIKEN VALVE, LLC
MUELLER CO. INTERNATIONAL HOLDINGS, LLC
MUELLER CO. LLC
MUELLER GROUP, LLC
MUELLER INTERNATIONAL, LLC
MUELLER PROPERTY HOLDINGS, LLC
MUELLER SERVICE CALIFORNIA, INC.
MUELLER SERVICE CO., LLC
MUELLER SYSTEMS LLC
OSP, LLC
U.S. PIPE VALVE & HYDRANT, LLC
By:         
Name:         
Title:         
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By:         
Name:         
Title:         





--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:         
Name:         
Title:         


CREDIT AGREEMENT
Signature Page


WELLS FARGO CAPITAL FINANCE, LLC, as a Lender
By:         
Name:         
Title:         
JPMORGAN CHASE BANK, N.A., as a Lender
By:         
Name:         
Title:         
SUNTRUST BANK, as a Lender
By:         
Name:         
Title:         
GOLDMAN SACHS BANK USA, as a Lender
By:         
Name:         
Title:         
TD BANK, N.A., as a Lender
By:         
Name:         
Title:         





--------------------------------------------------------------------------------





SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES
(Asas of the FirstThird Amendment Effective Date)
Lender
 
 
Revolving Credit Commitment
 
Pro Rata Revolving Share
Bank of America, N.A.
 
$
70,000,00060,000,000.00
 
31.11111111226.6666666667%
JPMorgan Chase Bank, N.A.
 
 
55,000,000.00
 
24.4444444444%
Wells Fargo Capital Finance, LLC
 
 
60,000,00050,000,000.00
 
26.66666666722.2222222222%
JPMorgan Chase Bank, N.A.
 
 
36,500,000
 
16.222222222%
SunTrust Bank
 
 
36,500,00038,000,000.00
 
16.22222222216.8888888889%
TD Bank, N.A.
 
 
18,000,000.00
 
8.0000000000%
Goldman Sachs Bank USA
 
 
5,500,0004,000,000.00
 
2.4444444441.7777777778%
TD Bank, N.A.
 
 
16,500,000
 
7.333333333%
Total
 
$
225,000,000.00
 
100.000000000%



 



